Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 1 of 59

&
’
Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

Western District of New York

Elisha Amir
Gerdell-OHarris-dba—

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
[f the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-
EMILIA fRENE RODRIGUEZ

Defendant(s)
OVrite the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above. please
write “see attached” in the space and attach an additional page
with the full list of names.)

  

for the

Division

Case No.

(to be filled in by the Clerk's Office)

Jury Trial: check one) [V] ves [_]No

19° CV1120V

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Elisha Amir Royal
44 Lonsdale road
Buffalo Erie

New York
716-551-4341

greatroyalseal@protonmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title rifknown;. Attach additional pages if needed.

Page tof $
Case 1:19-cv-01120-LJV

’
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. !
Name
Job or Title (if known,
Street Address
City and County
State and Zip Cade
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title fif known;
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if/knowny

Defendant No. 4
Name
Job or Title ff known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 08/23/19 Page 2 of 59

EMILIA IRENE RODRIGUEZ
DISTRICT ATTORNEY

25 DELAWARE AVENUE
BUFFALO ERIE COUNTY
NEW YORK 14208
716-858-2424

 

 

 

Page 2 of 5
Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 3 of 59

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75.000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check alf that apply)
[V Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
4TH AMENDMENT , 6TH AMENDMENT , 11TH ADMENTMENT , TREATY OF PEACE AND FRIENDSHIP 1736

(42 U.S.C. 1983, 1985, 1986, 18 U.S.C. 241, 242, NYS VTL 509.1 AND 511(A)

B. If the Basis for Jurisdiction Is Diversity of Citizenship
I. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (same) Cordell D. Harris , is acitizen of the

State of (name) New York

b. If the plaintiff is a corporation
The plaintiff, (ame; , is incorporated

under the laws of the State of (name; ’

and has its principal place of business in the State of (ame)

(lf more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2, The Defendant(s)
a. If the defendant is an individual
The defendant, tame; EMILIA IRENE RODRIGUEZ , iS a citizen of

the State of aaume; NEW YORK

(foreign nation)

. Oris a citizen of

Page 3 of 5
Pro Se | (Rev. 12/16) Complaint for a Civil Case __

II.

IV.

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 4 of 59

b. If the defendant is a corporation
The defendant, (names EIRE COUNTY , is incorporated under
the laws of the State of (name) NEW YORK , and has its

principal place of business in the State of (name) NEW YORK
Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
ATTACHED EXHIBIT D

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

ON JANUARY 7TH 2019 A CASE WAS CREATED AGAINST CORDELL DARNAE HARRIS BY EMILIA IRENE RODRIGUEZ,
THE NYS V&TL 509.1 AND 511(A) Forced a contract upon my person, refused to state her claim with verified proof, refused to
adhere to the statutes and is misapplying and misappropriating the law. This neglect under 42 USC 1986 has continued since
January 2019 and the defendant refuses to correct the injury caused. VIOLATION OF THE 4TH, 5TH, 6TH AND 11TH
ADMENDMENT UNDER COLOR OF LAW, COLOR OF AUTHORITY. EMILIA RODRIGUEZ CLAIMS PLAINTIFF IS A
COMMERCIAL CARRIER AND VIOLATED VEHICLE TRAFFIC LAWS NYS VTL 509.1 AND 51 1(A}) , PLAINTIFF STATES
CLAIMANT WAS NOT ENGAGE IN A REGUALTED EVENT OF COMMERECE. DEFENDANT MADE CLAIMS THAT WERE
FALSE AND CAUSED INJURE TO PLAINTIFF.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Wherefore, plaintiff demands that this Honorable Court grants the following relief; SEE ATTACHED EXHIBIT D

Page 4 of 5
Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 5 of 59

e

‘ e
Pro Se 1 (Rev. 12/16} Complaint for a Civil Case
————— SS

SEE ATTACHED EXHIBIT D

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule I.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date ofsigning: = exo/2a49 5a e

Signature of Plaintiff Sh She . A jen
Printed Name of Plaintilf EAN Mie

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 6 of 59

SPECIAL APPEARANCE ON MOTION
TO DEMAND FOR DISMISSAL FOR LACK OF A INJURED PARTY AND
CHALLENGE OF “AGENCY” OR STATE THE PROPER JURISDICTION

This court is defined under FRCP Rule 4 (j) as a FOREIGN STATE as defined under
28 U.S.C. 1602-1611 FOREIGN SOVEREIGN IMMUNITY ACT (F.S.1.A.) is being
judicially challenged and full disclosure of the true jurisdiction of this Court is now
being demanded.

Any failure to disclose the true jurisdiction is a violation of 15 statutes at large,
Chapter 249 (section 1), enacted July 27, 1868

IN THE BUFFALO CITY COURT OF BUFFALO, NEW YORK |
CASE NO. CR-00551-19
PLAINTIFF

THE PEOPLE FOR THE STATE OF NEW YORK, STATE OF NEW YORK, COUNTY OF
ERIE, CITY COURT OF BUFFALO, KEVIN J. KEANE, JOHN JOSEPH FLYNN, EMILIA
IRENE RODRIGUEZ, CITY OF BUFFALO, OFC J. LOPEZ (000558), ERIKA WEBB

VS.
Elisha Amir, Propia Persona Sui Juris Indigenous Moor

The United States of America, We the People

The Organic Constitution of 1789

Harris, Cordell Darnae = (NON- CORPORATE ENTITY)
Claimant, an Indigenous aborigine American Mauritanian

15t claim

\/we Harris: Cordell Darnae (herein after Claimant) who is by blood, one of the
people domiciled on the land of North America Turtle Island land of the Moors,
known as New York defacto colony. | am in full life Man, my Nationality to be
placed on the face of the record is a Moor, Claimant is a “PROTECTED INDIVIDUAL”
as stated per the U.S. Department of Justice, (8U.S.C.12, Claimant is, (challenging
the jurisdiction under Article 1 sec. 8 clause 17, & demands to know the nature &
cause of the action) also pursuant to FRCP rule 12.(B) (1) Lack of jurisdiction over
the subject matter, 12 (B) (2)Lack of jurisdiction over the natural/private person.
Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 7 of 59

Also pursuant to Title 28 USC 1602-1611 (Foreign Sovereign Immunities Act)
which allows the jurisdiction of a court to be challenged, and a demand of
proper jurisdiction to be stated.

Claimant notifies the court that Claimant is appearing specially and not generally
to tend this matter and clear up any confusion. Claimant takes this action to see
that the following laws, and court rules, which make it very clear that the courts
are foreign to the people, are upheld, according to the judicial code of conduct
rule 1.1, please see the following.

December 26th 1933 49 Statute 3097 Treaty Series 881 (Convention on
Rights and Duties of States) stated CONGRESS replaced STATUTES with
international law, placing all states under international law. (Please note
the states, not the people was placed under international law).

- December 9th 1945 International Organization Immunities Act
relinquished every public office of the United States to the United Nations. ©
This action made all public officials even the courts a foreign state to the

people thus the people have 11th amendment immunity. 22 CFR 92.12
through 92.31 FR Heading “Foreign Relationship” states that an oath is
required to take office. Here again plaintiff shows that officials are foreign
states.

Title 8 USC 1481 stated once an oath of office is taken citizenship is
relinquished, thus you become a foreign entity, agency, or state. That
means every public office is a foreign state, including all political
subdivisions. (i.e. every single court is considered a separate foreign entity
or state)

Title 22 USC (Foreign Relations and Intercourse) Chapter 11 identifies all
public officials as foreign agents/state. This leaves no question as to any
officials standing, as to that official being a foreign state.

Title 28 USC 3002 Section 15A states that the United States is a Federal
Corporation and not a Government, including the Judiciary Procedural
Section. Plaintiff is showing here the courts are actually corporations a
private entity acting for profit.

Federal Rules of Civil Procedure (FRCP) 4 j states that the Court
jurisdiction and immunity fall under a foreign State. (Here plaintiff shows
clearly the court falls under the foreign state doctrine, so the people clearly

have 11th amendment Immunity from the courts & state legislator).

and Claim

The 11th Amendment states, The Judicial power of the United States shall
not be construed to extend to any suit in law, or equity, commenced or
prosecuted against one of the United States by Citizens of another State, or
by Citizens or Subjects of any Foreign State.” To file any cause of action
with one these “Imaginary Persons” as Plaintiff is Fraud” 18 USC 1001 and
Conspiracy against rights 18 usc 241. (A foreign entity, agency, or state
cannot bring any suit against a United States citizen without abiding by all
the for mentioned laws & the following laws/procedures.) Title 22 CFR
Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 8.of 59

93.1-93.2 states that the Department of State has to be notified of any suit,
and in turn have to notify the United States citizen of said suit. (Plaintiff
has received no such notice this means the applicable laws have never been
meet to bring any charges forth}.

Title 28 USC 1330 states that the United States District Court has to grant
permission for the suit to be pursued once the court has been supplied
sufficient proof that the United States citizen is actually a corporate entity
IE a person or persons. Here again Claimant has no knowledge of such
action being done, or that claimant has ever been knowingly a person. Thus
no jurisdiction has ever been established. It is important to note, that the
American people do not meet the criteria, of a statutory person; & the
Supreme Court agrees please see the following.

" ‘in common usage, the term 'person' does not include the sovereign
people, and statutes employing the (word person) are normally
construed to exclude the sovereign people.” Wilson v Omaha Tribe, 442
US653 667, 61 L Ed 2d 153, 99 S Ct 2529 (1979) (quoting United States v
Cooper Corp. 312 US 600, 604, 85 L Ed 1071, 61S Ct 742 (1941). See
also United States v Mine Workers, 330 US 258, 275, 91 L Ed 884, 67S Ct
677 (1947)" Will v Michigan State Police, 491 US 58, 105 L. Ed. 2d 45,
109 S.Ct. 2304 b)

The sovereign American people are not a person in a legal sense” In re
Fox, 52 N. Y. 535, 11 Am. Rep. 751; U.S.v. Fox, 94 U.S. 315, 24 L. Ed. 192.

Claimant, Cordell Darnae Harris, moves the Court to dismiss for lack of subject
matter jurisdiction —Pursuant to rule CPLR 5015, subd (a), par 4) of the New York
Rules of Civil Procedure, and also The 5° Amendment of the Constitution required
that all persons within the United States must be given due process of the law and
equal protection of the law.

A judgment rendered by a court without personal jurisdiction over the defendant is
void. It is a nullity. [A judgment shown to be void for lack of personal service on
the defendant is a nullity.) Sramek v. Sramek, 17 Kan. App. 2d 573, 576-77, 840
P.2d 553 (1992), rev. denied 252 Kan. 1093 (1993).

“A court cannot confer jurisdiction where none existed and cannot make a void
proceeding valid. It is clear and well established law that a void order can be
challenged in any court" OLD WAYNE MUT. L. ASSOC. v. McDONOUGH, 204 U.
S. 8, 27S. Ct. 236 (1907).

"There is no discretion to ignore lack of jurisdiction." Joyce v. U.S. 474 2D 215.

"Court must prove on the record, all jurisdiction facts related to the jurisdiction
asserted." Latana v. Hopper, 102 F. 2d 188; Chicago v. New York, 37 F Supp. 150.

"The law requires proof of jurisdiction to appear on the record of the administrative
agency and all administrative proceedings." Hagans v. Lavine, 415 U. S. 533
Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 9 of 59

“The law provides that once state and federal Jurisdiction has been challenged, it
must be proven. “ Main v. Thiboutot, 100 S. Ct. 2502 (1980)

Jurisdiction can be challenged at any time. “ and “ Jurisdiction, once challenged
cannot be assumed and must be decided. “ Basso v. Utah Power & Light Co. 495 F
2"4 906, 910.

“Once challenged, jurisdiction cannot be assumed, it must be proved to exist. “
Stuck v. Medical Examiners 94 Ca 2d 751. 211 P 2d 389.

3° Claim

Claimant has no proof of verifiable evidence that an actual injured man or woman
has been injured, claimant is not an employee of any municipality, federal or state
government if this court objects then show proof, if this court fails and refuses to
dismissal with extreme prejudice then claimant reserves the right to move this
matter to the original jurisdiction. The presumption has been destroyed, rebutted,
rebuked that Claimant was ever at any time a driver for hire, the County of Erie,
State of New York, City of Buffalo, City Court of Buffalo, including its Employees
and agents are guilty of filing false claims and causing great injury to claim.

“There is no discretion to ignore that lack of jurisdiction. “ Joyce v. Us, 474 F2d
215.

“The burden shifts to the court to prove jurisdiction . “ Rosemond v. Lambert, 469
F2d 416.

Where the court is without jurisdiction, it has no authority to do anything other
than to dismiss the case.”

Fontenot v. State, 932 S. W.2d 185 “ Judicial action without jurisdiction is void. “-Id
(1996)

“ Criminal law magistrates have no power of their own and are unable to enforce
any ruling. “ V.T.C.A., Government Code sec. 54.651 et seq., Davis v. State, 956 S.
W. 2d 555 (1997) Basso v. UPL, 495 F.2d 906

Under federal Law, which is applicable to all states, the U.S. Supreme Court stated
that “ if a court is without authority, its judgments and orders are regarded as
nullities. They are not voidable, but simply void, and form no bar to a recovery
sought, even prior to a reversal in opposition to them. They constitute no
justification and all persons concerned in executing such judgments or sentences
are considered, in law, as trespassers.”

Brook v. Yawkey, 200 F. 2d 633
Elliot v. Piersol, 1 Pet. 328, 340, 26 U.S. 328, 340 (1828)

Plaintiff knows that all the facts herein leave but one conclusion the city of buffalo
and state of New York, and its employees is wholly without jurisdiction in both the
subject matter & the natural/private person. Due to the fact the city and state
being a corporate fictional entity and Claimant being a non-corporate
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 10 of 59

natural/private man the state cannot bring a claim or charge; only another flesh
and blood natural men/women can lay claim against claimant. All “judicial power”
of the “inferior courts” comes from the Judiciary Act of 1789, as did the Attorney
General position. “Judicial power” comes from Article III, Section 2 of the
Constitution. The Eleventh Amendment removed all “judicial power” in law,
equity, treaties, contract law, and the right of the State to bring suit against the
People. The positions of Attorney General and Prosecutor, of both the United
States and the several states, come under the Judicial Branch not the Executive
branch of the government. All attorneys come under the Judicial Branch and are
judicial officers under the Supreme Court, not under the Secretary of State as
licensed professionals, which means they can only represent the Court and not
the People or the State. The Eleventh Amendment removed all “judicial power”
from the “inferior courts” and the prosecutor’s office as well as from all court
officers in law, equity, and so forth. The Eleventh Amendment also makes a foreign
state separation from the position of the Public Office positions to throw off the
People. The People have Eleventh Amendment immunity, because there is no
“JUDICIAL POWER” of the “inferior courts” and the People have Foreign Sovereign
Immunity The Administrative Procedures Act, Title 5 - Government Organization
and Employees Administrative Procedures Act part | — the agencies generally
chapter 5 subchapter 2 — administrative procedure 2551. Definitions. For the
purpose of this subchapter — * (1) “agency” means each authority of the
Government of the United States, whether or not it is within or subject to review
by another agency.

The issue here is Claimant’s right to face the accuser and Claimant’s right to writ
of Replevin for damages owing for breach of contract. The Sixth Amendment
guarantees of a defendant's right “to be confronted with the witnesses against
him" Therefore; this law requires the “Plaintiff” (Injured Party) be a physical

human being natural person that can be cross examined. This is made applicable
to the states by the Fourteenth Amendment. (Brookhart v. Janis, 384 U.S. 1, 3-4
[16 L.Ed.2d 314, 316-317, 86 S.Ct. 1245]; Pointer v. Texas, 380 U.S. 400, 403 [13
L.Ed.2d 923, 925, 85 S.Ct. 1065]; Douglas v. Alabama, 380 U.S. 415, 418 [13 L.Ed.2d
934, 937, 85 S.Ct. 1074].) A defendant also has a statutory right to confront-ting
witnesses. (Pen. Code, § 686.) With this in mind the state trying to claim to be the
accuser how will claimant, confront the accuser, who will take the stand as the
city, state and the people of the state and its employees who filed a fraudulent
complaint being a conflict of interest, and claim claimant has harmed them or
broken their codes which claimant has no evidence of. Claimant is well aware the
state and all other municipalities is a fictional corporate entity, how can one cause
harm to fictional creation. The courts were clear in this matter, please see the
following. This applies both with Federal Rules of Evidence and State Rules
of Evidence.... there must be a competent first hand witness (a body).
There has to be a real person making the complaint and bringing evidence
before the court.

 

 
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 11 of 59

Corporations are paper and can't testify. "Manifestly, (such statements)
cannot be properly considered by the court in the disposition of a case."
United States v. Lovasco (06/09/77) 431 U.S. 783, 97 S. Ct. 2044, 52 L. Ed.

2d 752,

4" Claim

Should this Inferior City Court continue to allow this action to be brought before
itself and/or the state court, the proceeding will be biased, bigoted, warped,
lopsided, and in violation of the laws of due process in that the Respondent
cannot receive a fair and impartial hearing before a court wherein:

a. The “law”, complete with monetary penalties and pseudo “criminal”
penalties, was manufactured by the Plaintiff/state;

b. The court belongs to the Plaintiff/state;

The judge receives remuneration from the Plaintiff/state;

c
d. The judge is subject to the regulatory agencies of the Plaintiff/state;
e The witnesses are on the payroll of the Plaintiff/state;

f

The Private Police Officer is on the Payroll of the Plaintiff/State/City/County
g. The Prosecutors are on the payroll of the Plaintiff/state/City of /County Of

h. For a Magistrate to hear the case would violate subject matter jurisdiction and
be a conflict of interest as the magistrate represents the city and/or state and the
city and state is bringing the claim forth unlawfully thereby creating fraud on the
court and filing false claims which is a felony under federal laws.

City Court Of Buffalo ousted of jurisdiction and State Of NEW YORK, County Of
Erie, City Of Buffalo and The People of The State of NEW YORK, KEVIN J. KEANE,
JOHN JOSEPH FLYNN, EMILIA IRENE RODRIGUEZ, CITY OF BUFFALO, OFC J. LOPEZ
(000558), ERIKA WEBB or any other Municipality Entity/Employee in the City of
Buffalo or State of New York is Bound to Cease and Desist full Estoppel shall not
proceed in any other matter, any further until Jurisdiction and venue is proved to
exist and placed on the record, Main v. Thiboutot, 100 S. Ct. 2502 (1980)

Efala wai N atiued Mg AOaTE: 7-23 - 19

Signature of Claimant (s)

1. Witness OMe hi af pare: / ~2Z- 19

WE THE PEOPLE FOR THE CONTINENTAL UNITED STATES OF AMERICA

Kerrie b bo—e pate 7/22 /20(7 -

Notdry public signature OLHGGI270G/¢- a
Exp: WYroled 23 os

 

Notary Seal

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 12 of 59

. Cordell Harris, dba

1440 Jefferson Avenuc
Buffalo, New York 14208

Elisha Amir
44 Lonsdale Road
Buffalo, New York

ROBERT H. JACKSON

UNITED STATES DISTRICT COURT

STATE OF NEW YORK
CORDELL DARNAE HARRIS DBA Case No.: 00551-19
& ELISHA AMIR, SUI JURIS PROPIA
PERSONA
7 COMPLAINT FOR DAMAGES
Plaintiff, PURSUANT TO 42 USC § 1983
vs. DEMAND FOR TRIAL BY JURY

JOHN JOSEPH FLYNN, EMILIA IRENE
RODRIGUZ, ERIE COUNTY, CITY OF
BUFFALO, KEVIN J. KEANE, STATE OF
NEW YORK, BUFFALO CITY COURT,
BUFFALO POLCE, Department of Motor
Vehicles, Mark J.K. Schroeder, Theresa L.
Egan, Gregory J. Kline, Heriberto Barbot, Janet

Ho, Thomas P. Higgins-, Timothy B. Lennon

 

Defendant

Jurisdiction

(1) This court has jurisdiction under 28 U.S.C. § 1331. Federal question
jurisdiction arises pursuant to 42 U.S.C. § 1983, and 1985

(2) Title 18, U.S.C., Section 242 Deprivation of Rights Under Color of Law,

(3) Title 18, U.S.C., Section 241 Conspiracy Against Rights,

(4) Title 42, U.S.C., Section 14141 Pattern and Practice, |

(5) Title 18 U.S. Code § 1581 — Peonage

CLAIM PAGE 1

 
10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 13 of 59

‘ (6) UNITED STATES CODE, TITLE 42, SECTION 1988

(7) 42 U.S. Code § 1986 - Action for neglect to prevent

(8) 18 U.S. Code § 872 - Extortion by officers or employees of the United States

(9) 5 U.S. Code § 7311 - Loyalty and striking

(10) 5 CFR 2635.702 |

(11) 18 U.S. Code § 872 - Extortion by officers or employees of the United
States

(12) 18 U.S. Code § 245 - Federally protected activities

Venue
2. Venue is proper pursuant to 28 U.S.C. § 1391 because the defendant is a

government official and the plaintiffs live in this district. Venue is also proper by way of Title 42

U.S.C. § 1983, and 1985.

Parties
Plaintiffs

1. Plaintiff (Elisha Amir) in full life resides at 44 Lonsdale road, Buffalo New
York. CR-00551-19
2. Co Plaintiff (Cordell Harris) dba, 44 Lonsdale road Buffalo New York.
CR-00551-19
Plaintiffs will be appearing Sui Juris in plaintiffs Propia Persona.

Defendants
(1) Judge Kevin J. Keane 50 Delaware Avenue Buffalo NY. 14202. (716-847-
8257)

(2) Prosecutor Attorney John Joseph Flynn 25 Delaware Avenue Buffalo NY.
14202. (716-858-4600)

(3) Asst Prosecutor Attorney Emilia Irene Rodriguez 25 Delaware Avenue
Buffalo NY.14202. (716-858-4600)

(4) State of New York CO/ States Attorney General New York State Attorney
General Letitia James Office of the Attomey General The Capitol Albany,
NY 12224-0341(212-416-8300)

(5) City of Buffalo CO/ Mayor Byron William Brown 65 Niagara Square
Buffalo NY. 14202 (716-851-4841)

CLAIM PAGE 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 14 of 59

(6) County of Erie CO/ Erie Comptroller/Executive Board 95 Franklin Street.
Buffalo NY. 14202 (716-858-6000)

ALL PARTIES IN JOINDER UNDER TRIAL RULE 18 B-B2-19A-A1-2-2A
B) Joinder of remedies--Fraudulent conveyances. Whenever a claim is one
heretofore cognizable only after another claim has been prosecuted to a conclusion,
the two [2] claims may be joined ina single action; but the court shall grant relief
in that action only in accordance with the relative substantive rights of the parties.
In particular, a plaintiff may state a claim for money and a claim to have set aside a
conveyance fraudulent as to him, without first having obtained a judgment
establishing the claim for money. And they are not upholding their Oaths and the
constitution and failed to protect me from false imprisonment.

Rule 19. Joinder of person needed for just adjudication

(A) Persons to be joined if feasible. A person who is subject to
service of process shall be joined as a party in the action if:

(1) Inhis absence complete relief cannot be accorded among those
already parties; or

(2) He claims an interest relating to the subject of the action and is
So situated that the disposition of the action in his absence may:

(a) Asa practical matter impair or impede his ability to protect that
interest, or

STATEMENT OF FACTS IN TRUTH & LAW

Taking of any liberty, rights and “No state shall convert a liberty into a privilege,
license it, and attach a fee to it.” Murdock v. Penn., 319 US 105 been deemed
unconstitutional do to a lack In the Federal law (18 U.S. Code § 245) having no
provisions for the separation of powers. Plaintiffs are being order to obey a statute
that is unconstitutional plaintiffs have suffered ill treatment and infringement of
plaintiffs unalienable rights to property, due process, and equal protection under
the law. Plaintiff have been threaten, suffered coercions been illegally jailed there
by denied liberty. Plaintiffs have been repeatedly subjected to searches seizers of
property without due process of law. Plaintiff has sustained emotional injuries
while in police custody. Plaintiff's wife on 1/7/2019 was released from the hospital
when plaintiff was stopped for an “invalid registration”. Having been put in a state
of an effort in futility by the actions of the Magistrate(s) suffered numerous illegal
jailing since 1998. Attorney General and other defendants have been served a
letter of intent. [Note] All defendants are being sued in both defendants’ private
and corporate capacities.

CLAIM (1)
The FACTS OF LAW already say openly violating Plaintiff rights and with
venomous disregard to plaintiff's liberty and the United States Constitution, see:
“No state shall convert a liberty into a privilege, license it, and attach a fee to it.”
Murdock v. Penn., 319 US 105 declared unconstitutional. So for the defendants
cause of action against plaintiffs there is no jurisdiction in the matter, as a driver
license is a privilege and not a protected right as the law is being misapplied was

CLAIM PAGE 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 15 of 59

declared unconstitutional in this alone constitutes that no jurisdiction could exist.

Because a license was found to be lacking, any provision for the separation of
powers act in the US Constitution in both the Federal and the state law. Plaintiff,
(challenged the jurisdiction under Article 1 sec. 8 clause 17) pursuant to trial rule
12. B (1) Lack of jurisdiction over the subject matter, 12 B (2) Lack of jurisdiction
over the person,

Then jurisdiction was simply assumed plaintiff was involved in classification of
business regulation, as a driver, commercial carrier. Once Plaintiff announced he
was taking his claim/charge to federal court, he was verbally bullied by Kevin J.
Keane, so plaintiffs decided to see what case law on this matter denotes. (Basso v
Utah power & light company 495, F 2d 906 910) Jurisdiction can be challenged at
any time and must be proven not assumed. (Latana v Hopper 102 2d 188) (Chicago
v New York 37 F SUPP 150) The court must prove on the record all jurisdiction
facts related to the jurisdiction asserted. (Also see plaintiff's Memorandum of
points and authority’s on jurisdictional challenge)

One need only look to the American Jurisprudence to see what has
been decided prior on any unconstitutional law and the duties of a court officer.
American Jurisprudence 2nd 1964 vol. 16 CONSTITUTIONAL LAW § 177
Generally statute leaves the question that it purports to settle just as it would be had
the statute not been enacted. Since an unconstitutional law is void, the general
principles follow that it imposes no duties, confers no rights, creates no office,
bestows no power or authority on anyone, affords no protection, and justifies no
acts performed under it. A contract which rests on an unconstitutional statute

creates no obligation to be impaired by subsequent legislation.

No one is bound to obey an unconstitutional law and no courts are bound to

 

enforce it. Indeed, insofar as a statute runs counter to the fundamental law of the
land, it is superseded thereby. It is said that all persons are presumed to know the

law, meaning that ignorance of the law excuses no one; if any person acts under an

CLAIM PAGE 4
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

| unconstitutional statute, he does so at his peril and must take the consequences.

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 16 of 59

Pg. 403 — 405

16Am Jur 2d., Const. Law Sec. 70:
“No public policy of a state can be allowed to override the positive guarantees of
the U.S. Constitution.”

63C Am.Jur.2d, Public Officers and Employees, §247

“As expressed otherwise, the powers delegated to a public officer are held
in trust for the people and are to be exercised in behalf of the government
or of all citizens who may need the intervention of the officer. bal

Furthermore, the view has been expressed that all public officers, within
whatever branch and whatever level of government, and whatever be
their private vocations, are trustees of the people, and accordingly labor
under every disability and prohibition imposed by law upon trustees

relative to the making of personal financial gain from a discharve o

their trusts. [2] That is, a public officer occupies a fiduciary relationship
to the political entity on whose behalf he or she serves. [3] and owes a

iduciary duty to the public. [4] It has been said that the fiducia

responsibilities of a public officer cannot be less than those of a private

individual. [5] Furthermore, it has been stated that any enterprise
undertaken by the public official which tends to weaken public confidence
and undermine the sense of security for individual rights is against public

policy.[6]”

Still enlighten of this knowledge these defendants have chosen to act under the
statutes and misapply, misrepresentation of the law they knew their actions was
unconstitutional and was repeatedly informed so.

CLAIM (2)
Second issue is the 13" amendment Article I Section 10 Clause 1 of the
United States Constitution says (No State shall enter into any Treaty, Alliance, or
Confederation; grant Letters of Marque and Reprisal; coin Money; emit Bills of

Credit; make any Thing but gold and silver Coin a Tender in Payment of Debts;

 

 

pass any Bill of Attainder, ex post facto Law, or Law impairing the Obligation of
Contracts, or grant any Title of Nobility.) As well here is Article I Section 9
Clause 3 No Bill of Attainder or ex post facto Law shall be passed. The next
question for one to ask, what exactly a bill of attainder is. The following is how

plaintiffs have found it described in law in Fact.

CLAIM PAGE 5
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 17 of 59

‘(Bill of Attainder” means Legislative acts, no matter
What their form, that applies either to named
individuals or to easily ascertainable members of a
group in such a way as to inflict punishment on them
without a judicial trial. United States v. Brown, 381
U.S. 437, 448-49, 85 S.Ct. 1707, 1715, 14 L.Ed. 484,
492; United States v. Lovett, 328 U.S. 303, 315, 66
S.Ct. 1073, 1079, 90 L.Ed. 1252.

An act is a "bill of attainder" when the

Punishment is death and a "bill of pains and penalties"
When the punishment is less severe [than death]; both
Kinds of punishment fall within the scope of the
Constitutional prohibition. U.S. Const. Art. I, Sec. 9,
Cl. 3 (as to Congress); Art. I, Sec. 10 (as to state
Legislatures). 1 “Bill of pains and penalties.” See Bill of attainder,)

The New York State Bill of Rights Article 1, section 1 states: “No member
of this state shall be disenfranchised (1), or deprived of any of the rights or
privileges secured to any citizen thereof, unless by the law of the land, or the
judgment of his or her peers. The Federal law18 U.S.C. § 228 is a bill of attainder
law. The laws do allow punishment without a trial. .

By allowing the suspension; of plaintiffs driver license without a trial as
punishment if one is believed to be in the rears. As well the license itself is a
contract. In which the law is impairing the Obligation of Contract with the state.
The drivers license a contract between plaintiffs and the state to perform
commercially in a safe manner.

Thus making the misapplied statues for Non-Commercial Carriers unconstitutional
a second & third basis of fact. Also the matter of whether plaintiffs received a fair
hearing in front of a lawful sitting judge per Public Officers Law§10, §15, §30
Failure of officer of political subdivision to take and deposit oath (c) An
individual appointed or elected to an office of a political subdivision must take the
oath required by Public Officers Law§10, §15, §30 of this chapter and deposit the
oath as required by Public Officers Law§10, §15, §30 of this chapter not later than
thirty (30) days after the beginning of the term of office. Public Officers Law §15,
If an individual appointed or elected to an office of a political subdivision does not
comply with, the office becomes vacant.

The United States constitution protects certain rights for all men
everywhere. Among these constitutionally protected rights are the pursuit of life,
Liberty, and happiness.

If ever a judge understood these aforementioned rights including the public's

 

 

right to use the public roads, it was Justice Tolman of the Supreme Court of the
State of Washington. Justice Tolman stated: "Complete freedom of the highways is
so old and well established a blessing that we have forgotten the days of the
Robber Barons and toll roads, and yet, under an act like this, arbitrarily
administered, the highways may be completely monopolized, if, through lack of
interest, the people submit, then they may look to see the most sacred of their
liberties taken from them one by one, by more or less a rapid

encroachment."Robertson vs. Department of Public Works, 180 Wash 133, 147.

CLAIM PAGE 6
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 18 of 59

The words of Justice Tolman ring most prophetically in the ears of Citizens
throughout the country today as the use of the public roads has been monopolized
by the very entity which has been empowered to stand guard over our freedoms,

10
11
12
13

14

16
17
18
19
20
21
22
23

24

26
27

28

 

i.e., that of state government.

As per the Supreme Court in Murdock v. Pennsylvania 319 US

105, "A state may not, through a license tax, impose a charge for the enjoyment of a
right granted by the Federal Constitution."

A “LICENSE” IS A FORM OF “TAX”

"... THE POWER TO TAX INVOLVES THE POWER TO

DESTROY". McCULLOUGH v MARYLAND, 4 Wheat 316.

 

"All subjects over which the sovereign power of the state extends
are objects of taxation, but those over which it does not extend are exempt from
taxation. This proposition may almost be pronounced as self-evident. The
sovereignty of the state extends to everything which exists by its authority or its

permission.” McCullough v Maryland, 17 U.S. [4 Wheat] 316 (1819).

Claimant/plaintiff has no record or evidence that Claimant has any nexus
with the state in form of license granted, as per; “/t is impossible to prove jurisdiction exists

absent _a substantial nexus with the State, such as voluntary subscription to license. All

jurisdictional facts supporting claim that supposed jurisdiction exists must appear on the

record of the court." Pipe Line v Marathon. 102 S. Ct. 3858 quoting Crowell v Benson
883 US 22.

 

Claimant/plaintiff has no record or evidence Claimant is a "Licensee", as
per; "Where a person is not at the time a licensee, neither the agency, nor any official has
any jurisdiction of said person to consider or make any order. One ground as to want of

jurisdiction was, accused was not a licensee and it was not claimed that he was." 0'Nei{

v Dept Prof. & Vocations 7 CA 2d 398; Eiseman v Daugherty 6 CA 783

 

Claimant/plaintiff has no record or evidence that Claimant was employed
for compensation as a "licensee" for the act so accused, as per: "Agency, or party sitting

Jor the agency, (which would be the magistrate of a municipal court)_has no authority to

enforce as to any licensee unless he is acting for compensation. Such an act is highly

penal in nature, and should not be construed to include anything which is not embraced

CLAIM PAGE 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 19 of 59

within its terms. (Where) there _is no charge within a complaint that_the accused was
employed for compensation to do the act complained of, or that the act constituted part of

a contract." Schomig v. Kaiser, 189 Cal 596.

Claimant/plaintiff has no record or evidence that Claimant ever granted
jurisdiction as that of a "licensee", as per: "An action by Department of Motor Vehicles,
whether directly or through a court sitting administratively as the hearing officer, must

be clearly defined in the statute before it has subject matter jurisdiction, without such

jurisdiction of the licensee, all acts of the agency, by its employees, agents, hearing
officers, are null and void" Doolan v. Carr, 125 US 618; City v Pearson, 181 Cal. 640.

 

2"4 Consideration Rights

The "most sacred of liberties" of which Justice Tolman spoke was
personal liberty. The definition of personal liberty is: "Personal liberty, or the
Right to enjoyment of life and liberty, is one of the fundamental or Natural Rights,
which has been protected by its inclusion as a guarantee in the various
constitutions, which is not derived from, or dependent on, the U.S. Constitution,
which may not be submitted to a vote and may not depend on the outcome of an
election. It is one of the most sacred and valuable Rights, as sacred as the Right to
private property ... and is regarded as Unalienable.

"16 C.J.S., Constitutional Law, Sect.202, p.987 This concept is further
amplified by the definition of personal liberty: "Personal liberty largely consists of
the Right of locomotion -- to go where and when one pleases -- only so far
restrained as the Rights of others may make it necessary for the welfare of all other
citizens. The Right of the Citizen to travel upon the public highways and to
transport his property thereon, by horse drawn carriage, wagon, or automobile, is
not a mere privilege which may be permitted or prohibited at will, but the
common Right which he has under his Right to life, liberty, and the pursuit of
happiness.

 

Under this Constitutional guarantee one may, therefore, under normal
conditions, travel at his inclination along the public highways or in public places,
and while conducting himself in an orderly and decent manner, neither interfering
with nor disturbing another's Rights, he will be protected, not only in his person,
but in his safe conduct.

"ILAm.Jur. (1st) Constitutional Law, Sect.329, p.1135 and further ...

"Personal liberty -- consists of the power of locomotion, of changing situations, of
removing one's person to whatever place one's inclination may direct, without
imprisonment or restraint unless by due process of law."Bovier's Law Dictionary,
1914 ed., Black's Law Dictionary, 5th ed.; Blackstone's Commentary 134; Hare,
Constitution, Pg. 777 Justice Tolman was concerned about the State prohibiting the
Citizen from the "most sacred of his liberties," the Right of movement, the Right of

 

 

CLAIM PAGE 8
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 20 of 59

inoving one's self from place to place without threat of imprisonment, the Right to
use the public roads in the ordinary course of life.

When the State allows the formation of a corporation it may control its
creation by establishing guidelines (statutes) for its operation (charters).
Corporations who use the roads in the course of business do not use the roads in
the ordinary course of life. There is a difference between a corporation and an
individual. The United States Supreme Court has stated: "...We are of the opinion
that there is a clear distinction in this particular between the people and a
corporation, and that the latter has no right to refuse to submit its books and papers
for examination, on the suit of the State. The Man/people may stand upon his/their
Constitutionally protected Rights as a Citizen.

He is entitled to carry on his private business in his own way. His power to
contract is unlimited. He owes no duty to the State or to his neighbors to
divulge his business, or to open his doors to investigation, so far as it may tend
to incriminate him. Hence one s 5 Amendment right, against self incrimination.
He owes no such duty to the State, since he receives nothing there from, beyond
the protection of his life, liberty, and property. His Rights are such as the law of the
land long antecedent to the organization of the state, and can only be taken from
him by due process of law, and in accordance with the Constitution. Among his
Rights are the refusal to not incriminate himself, and the immunity of himself
and his property from arrest or seizure except under warrant of law. He owes
nothing to the public so long as he does not trespass upon their rights."

"Upon the other hand, the corporation is a creature of the state. It is
presumed to be incorporated for the benefit of the public. It receives certain special
privileges and franchises, and holds them subject to the laws of the state and the
limitations of its charter. Its rights to act as a corporation are only preserved to it so
long as it obeys the laws of its creation. There is a reserved right in the legislature
to investigate its contracts and find out whether it has exceeded its powers. It
would be a strange anomaly to hold that the State, having chartered a corporation
to make use of certain franchises, could not in exercise of its sovereignty to inquire
how those franchises had been employed, and whether they had been abused, and
demand the production of corporate books and papers for that purpose.” Hale vs.
Hinkel, 201 US 43, 74-75 Corporations engaged in mercantile equity fall under the
purview of the State's admiralty jurisdiction, and the public at large must be
protected from their activities, as they (the corporations) are engaged in business
for profit.

",..Based upon the fundamental ground that the sovereign state has the
plenary control of the streets and highways in the exercise of its police power (see
police power, infra.), may absolutely prohibit the use of the streets as a place for
the prosecution of a private business for gain. A private business for gain would be
taxi, Freight Company So On and so forth. They all recognize the fundamental
distinction between the ordinary Right of the Citizen to use the streets in the
usual way and the use of the streets as a place of business or a main instrumentality
of business for private gain. The former is a common Right, the latter is an
extraordinary use. As to the former, the legislative power is confined to regulation,
as to the latter, it is plenary and extends even to absolute prohibition. Since the use
of the streets by a common carrier in the prosecution of its business as such is not a
right but a mere license of privilege."Hadfield vs. Lundin, 98 Wash 516 It will be
necessary to review early cases and legal authority in order to reach a lawfully
correct theory dealing with this Right or "privilege." We will attempt to reach a

 

CLAIM PAGE 9
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 21 of 59

Sound conclusion as to what is a “Right to use the road" and what is a "privilege to
use the road”. Once reaching this determination, we shall then apply those
positions to modern case decision.

"Where rights secured by the Constitution are involved, there can
be no rule making or legislation which would abrogate them."Miranda vs.
Arizona, 384 US 436, 491 and ...

"The claim and exercise of a constitutional Right cannot be
converted into a crime."Miller vs. U.S., 230 F. 486, 489 and ... "There can be no
sanction or penalty imposed upon one because of this exercise of constitutiona
Rights."Snerer vs. Cullen, 481 F. 946 Streets and highways are established and
maintained for the purpose of travel and transportation by the public. Such
travel may be for business or pleasure. "The use of the highways for the purpose
of travel and transportation is not a mere privilege, but a common and
fundamental Right of which the public and the individual cannot be rightfully

deprived."Chicago Motor Coach vs. Chicago, 169 NE 2271; Ligare vs. Chicago, 28
NE 934; Boon vs. Clark, 214 SSW 607;

25 Am.Jur. (ist) Highways Sect.163 and ... "The Right of the Citizen to
travel upon the public highways and to transport his property thereon, either by
horse drawn carriage or by automobile, is not a mere privilege which a city can
prohibit or permit at will, but a common Right which he has under the right to life,
liberty, and the pursuit of happiness."Thompson vs. Smith, 154 SE 579

So we can see that the people have a Right to travel upon the public
highways by automobile and the Citizen cannot be rightfully deprived of his
Liberty. So where does the misconception that the use of the public road is always
and only a privilege come from? "... For while a Citizen has the Right to travel
upon the public highways and to transport his property thereon, that Right does not
extend to the use of the highways, either in whole or in part, as a place of
incorporated business for private gain.

For the latter purpose, no person has a vested right to use the highways of
the state, but as a privilege or a license which the legislature may grant or withhold
at its discretion."State vs. Johnson, 243 P. 1073; Cummins vs. Homes, 155 P. 171;
Packard vs. Banton, 44 S. Ct. 256; Hadfield vs. Lundin, 98 Wash 516

Here the court held that a Citizen has the Right to travel upon the public
highways, but that he did not have the right to conduct business upon the
highways. On this point of law all authorities are unanimous. "Heretofore the court
has held, and we think correctly, that while a Citizen has the Right to travel upon
the public highways and to transport his property thereon, that Right does not
extend to the use of the highways, either in whole or in part, as a place of business
for private gain."Willis vs. Buck, 263 P. 1982; Barney vs. Board of Railroad
Commissioners, 17 P.2d 82 and ... "The right of the citizen to travel upon the
highway and to transport his property thereon, in the ordinary course of life and
business, differs radically and obviously from that of one who makes the highway
his place of business for private gain in the running of a stagecoach or
omnibus."State vs. City of Spokane, 186 P. 864

 

What is this Right of the Citizen which differs so "radically and
obviously" from one who uses the highway as a place of business? Who better to
enlighten us than Justice Tolman of the Supreme Court of Washington State? In

CLAIM PAGE 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 22 of 59

State vs. City of Spokane, supra, the Court also noted a very "radical and obvious"

difference, but went on to explain just what the difference is: "The former is the
usual and ordinary right of the Citizen, a common right to all, while the latter is
special, unusual, and extraordinary. "and ... "This distinction, elementary and
fundamental in character, is recognized by all the authorities."State vs. City of

Spokane, supra.

This position does not hang precariously upon only a few cases, but
has been proclaimed by an impressive array of cases ranging from the state courts
to the federal courts. "The right of the Citizen to travel upon the highway and to
transport his property thereon in the ordinary course of life and business differs
radically and obviously from that of one who makes the highway his place of
business and uses it for private gain in the running of a stagecoach or omnibus. The
former is the usual and ordinary right of the Citizen, a right common to all, while

the latter is special, unusual, and extraordinary."Ex Parte Dickey, (Dickey vs.
Davis), 85 SE 781 and ..

"The right of the Citizen to travel upon the public highways and to
transport his property thereon, in the ordinary course of life and business, is a
common right which he has under the right to enjoy life and liberty, to acquire and
possess property, and to pursue happiness and safety. It includes the right, in so
doing, to use the ordinary and usual conveyances of the day, and under the existing
modes of travel, includes the right to drive a horse drawn carriage or wagon
thereon or to operate an automobile thereon, for the usual and ordinary purpose

of life and business."Thompson vs. Smith, supra.; Teche Lines vs. Danforth, Miss.,
12 S.2d 784 There is no dissent among various authorities as to this position. (See

Am. Jur. [1st] Const. Law, 329 and corresponding Am. Jur. [2nd].)

"Personal liberty -- or the right to enjoyment of life and liberty -- is
one of the fundamental or natural rights, which has been protected by its inclusion
as a guarantee in the various constitutions, which is not derived from nor
dependent on the U.S. Constitution. ... It is one of the most sacred and valuable
rights [remember the words of Justice Tolman, supra.] as sacred as the right to
private property ... and is regarded as Unalienable."

16 C.J.S. Const. Law, Sect.202, Pg. 987 As we can see, the distinction
between a "Right" to use the public roads and a "privilege" to use the public roads
is drawn upon the line of "using the road as a place of business" and the various
state courts have held so. But what have the U.S. Courts held on this point?

"First, it is well established law that the highways of the state are public
property, and their primary and preferred use is for private purposes, and that their
use for purposes of gain is special and extraordinary which, generally at least, the
legislature may prohibit or condition as it sees fit."Stephenson vs. Rinford, 287 US
251; Pachard vs Banton, 264 US 140, and cases cited;

Frost and F. Trucking Co. vs. Railroad Commission, 271 US 592; Railroad

commission vs. Inter City Forwarding Co., 57 SW. 2d 290; Parlett Cooperative vs.
Tidewater Lines, 164 A. 313 So what isa privilege to use the roads?

By now it should be apparent even to the "learned" that an attempt to use the
road as a place of business is a privilege. The distinction must be drawn between...

1. Travelling upon and transporting one's property upon the public roads,
which is our Right; and ...

CLAIM PAGE 11

 
10

3

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 23 of 59

2. Using the public roads as a place of business or a main instrumentality of
business, which is a privilege...

"[The roads] ... are constructed and maintained at public expense, and no
person therefore, can insist that he has, or may acquire, a vested right to their use in
carrying on a commercial business.”"Ex Parte Sterling, 53 SW.2d 294; Barney vs.
Railroad Commissioners, 17 P.2d 82;

Stephenson vs. Binford, supra.

 

"When the public highways are made the place of business the state has a
right to regulate their use in the interest of safety and convenience of the public as
well as the preservation of the highways."Thompson vs. Smith, supra.

"(The state's] right to regulate commercial use is based upon the nature of
the business and the use of the highways in connection therewith."Ibid. "We know
of no inherent right in one to use the highways for commercial purposes. The
highways are primarily for the use of the public, and in the interest of the public,
the state may prohibit or regulate ... the use of the highways for gain.

"Robertson vs. Dept. of Public Works, supra. There should be considerable
authority on a subject as important as this deprivation of the liberty of the people
"using the roads in the ordinary course of life and business." However, it should be
noted that extensive research has not turned up one case or authority

acknowledging the state's power to convert the people's right to travel upon the
public roads into a "privilege."

Therefore, it is concluded that the Citizen does have a "Right" to travel

and transport his property, upon the public highways and roads and the
exercise of this Right is not a "privilege."

Again despite plaintiffs repeated notification of the
unconstitutional statutes & the law plaintiff Elisha Amir ex Rel Cordell Harris, has
been jailed some (12) times more or less approximately as a results of not having a
commercial driver license. As a direct result of the NYS DMV statutes or actions
derived from actions taken against plaintiff Elisha Amir, like license suspension
with said statutes. Magistrate Kevin J. Keane has allowed false claims to not only
be entered into a court case against Plaintiff but is the foundation that violates

plaintiff's rights as a human man and New Yorker. Magistrate Keane stated he

 

never received any mailings from plaintiff addressed to him even though plaintiff
sent all mailings certified to the chief court clerk Erika Webb, through notary
public. District Attorney John Joseph Flynn and Emilia Irene Rodriguez have filed
false claims to prosecute Plaintiff though Commercial codes which plaintiff is not

a party through any contract or obligation, plaintiff is one of the People on the

CLAIM PAGE 12

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 24 of 59

bhysical land and not a statutory corporation, the defendants have refused to show
an injured party, verified claim, criminal complaint or party of interest and an
actual plaintiff (Human being) to prove their claim by submitting testimony that is
not verified or signed under penalty of perjury. Take Special Notice; a famous
Supreme Court case, the Supreme Court ruled that testimonial statements that were
not previously subjected to cross examination are inadmissible against a criminal
defendant. See Crawford v Washington, 541 U.S. 36). Here again plaintiff has
demanded to view the criminal complaint and affidavit but plaintiff's request has
been denied or ignored. Again plaintiff demanded the foreign registration
statement which was never delivered but the defendants have shown no proof to
jurisdiction thus demanding plaintiff defend, and be subjected to the unfounded
and misapplied, misrepresentation of the law and statutes has caused grievous

injures to plaintiff's life, liberties, happiness and well-being.

Title 28 USC 1330 states that the United States District Court
has to grant permission for the suit to be pursued once the court has been
supplied sufficient proof that the United States citizen is actually a
corporate entity JE a person or persons. Here again plaintiff has no
knowledge of such action being done. Thus no jurisdiction has ever been
established. It is important to note, that the American people do not meet
the criteria, of a statutory person; & the Supreme Court agrees please see
the following.

“In common usage, the term ‘person’ does not include the sovereign people, and
statutes employing the (word person) are normally construed to exclude the
sovereign people.’ Wilson v Omaha Tribe, 442 US653 667, 61 L Ed 2d 153,99 S
Ct 2529 (1979) (quoting United States v Cooper Corp. 312 US 600, 604, 85 L Ed
1071, 61 S Ct 742 (1941). See also United States v Mine Workers, 330 US 258,
275, 91 L Ed 884, 67 S Ct 677 (1947)" Will v Michigan State Police, 491 US 58,
105 L. Ed. 2d 45, 109 S.Ct. 2304 b)

The sovereign American people are not a person in a legal sense” In re Fox, 52 N.
Y. 535, 11 Am. Rep. 751; U.S.v. Fox, 94 U.S. 315, 24 L. Ed. 192.

CLAIM PAGE 13

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 25 of 59

5 U.S.C. § 556 : US Code - Section 556: Hearings; presiding employees;
powers and duties; burden of proof; evidence; record as basis of decision

(d) Except as otherwise provided by statute, the proponent of a rule or order has
the burden of proof. Any oral or documentary evidence may be received, but the
agency as a matter of policy shall provide for the exclusion of irrelevant,
immaterial, or unduly repetitious evidence. A sanction may not be imposed or rule
or order issued except on consideration of the whole record or those parts thereof
cited by a party and supported by and in accordance with the reliable, probative,
and substantial evidence. The agency may, to the extent consistent with the
interests of justice and the policy of the underlying statutes administered by the
agency.

- Title 28 USC 1608 (a ) (b) (1) ) Service in the courts of the United States and of
the States shall be made upon an agency or instrumentality of a foreign state: by
delivery of a copy of the summons and complaint in accordance with any special
arrangement for service between the plaintiff and the agency instrumentality -
Meaning they must abide by the laws, and rules of how charges are to be
brought forth. This would include
Title 28 USC 1602-1611 (Foreign Sovereign Immunities Act) which
allows the jurisdiction of a court to be challenged, and a demand of proper
jurisdiction to be stated.
- July 27th 1868 15 Statutes at Large Chapter 249 Section 1 “Acts
Concerning American Citizens in a Foreign State”, expatriation, is what is

broken when jurisdiction is demanded, and it is not met with a proper

 

written answer as demanded by law & the US Supreme Court.
‘Under the Federal Rules of Civil Procedure 12b 6 the prosecution has failed

to provide adequate proof that the parties involved in this situation, are actually

CLAIM PAGE 14
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 26 of 59

corporate entities. Plaintiff has provided ample proof that the prosecution and other

agents are actually corporations under Title 28 USC 3002 Section 15A.

Subject: Trinsey v. Pagliaro, 229 F.Supp. 647: when you read it
you will find that it is THE case cited for FRCP 12(b) (6).

. Now, while what it says at 12(b) (6) is good, notice how plaintiff
has highlighted some items from the actual decision, it goes MUCH further
than 12(b) (6) does and we should also, keep in mind the two Maxims in
Law, that are opposite sides of the same coin. (“Truth is Expressed in the
Form of an Affidavit, & An Un-rebutted Affidavit stands as Truth in the
Matter’). The ruling also stated clearly that ("An attorney for the plaintiff
cannot admit evidence into the court. He is either an attorney or a
witness"). So if the prosecutor is the states attorney, any affidavit entered
by the prosecution is null and void as it contains no firsthand knowledge.

(See exhibit verified facts affidavit of Plaintiff) Thus violating both plaintiffs,’
inalienable rights to due process and equal protection under the law.

As well it is clear to all these actions stated clearly fall within the guidelines of the

following Federal laws.
(1) Title 42, U.S.C., Section 14141 Pattern and Practice,

(2) Title 18, U.S.C., Section 241 Conspiracy Against Rights,

(3) Title 18, U.S.C., Section 242 Deprivation of Rights Under Color of Law,

(4) This court has jurisdiction under 28 U.S.C. § 1331. Federal question
jurisdiction arises pursuant to 42 U.S.C. § 1983, and 1985

(5) UNITED STATES CODE, TITLE 42, SECTION 1988

Let us examine what the American Jurisprudence says about such actions being
taken: 16Am Jur 2d., Const. Law Sec. 155:

“Since the constitution is intending for the observance of the judiciary as well
as other departments of government and the judges are sworn to support its

provisions, the courts are not at liberty to overlook or disregard its commands or

 

counteract evasions thereof, it is their duty in authorized proceedings to give full
effect to the existing constitution and to obey all constitutional provisions
irrespective of their opinion as to the wisdom or the desirability of such provisions

and irrespective of the consequences, thus it is said that the courts should be in our

CLAIM PAGE 15
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 27 of 59

ert to enforce the provisions of the United States Constitution and guard against
their infringement by legislative fiat or otherwise in accordance with these basic
principles, the rule is fixed that the duty in the proper case to declare a law
unconstitutional cannot be declined and must be performed in accordance with the
delivered judgment of the tribunal before which the validity of the enactment it is
directly drawn into question. If the Constitution prescribes one rule and the statute
then another in a different rule, it is the duty of the courts to declare that the

Constitution and not the statute govern in cases before them for judgment.

WHAT IS DUE PROCESS OF LAW

"The essential elements of due process of law are ... Notice and The
Opportunity to defend."Simon vs. Craft, 182 US 427 Yet, not one individual has
been given notice of the loss of his/her Right, let alone before signing the license
(contract). Nor was the Citizen given any opportunity to defend against the loss of
his/her right to travel, by automobile, on the highways, in the ordinary course of
life and business. This amounts to an arbitrary deprivation of Liberty.

"There should be no arbitrary deprivation of Life or
Liberty ..."Barbour vs. Connolly, 113 US 27, 31; Yick Wo vs. Hopkins, 118 US
356 and ...

"The right to travel is part of the Liberty of which a citizen cannot
deprived without due process of law under the Fifth Amendment. This Right was
emerging as early as the Magna Carta."Kent vs. Dulles, 357 US 116 (1958) The
focal point of this question of police power and due process must balance upon the
point of making the public highways a safe place for the public to travel. If a man
travels in a manner that creates actual damage, an action would lie (civilly) for
recovery of damages.

The state could then also proceed against the individual to deprive him of his
Right to use the public highways, for cause. This process would fulfill the due
process requirements of the Fifth Amendment while at the same time insuring that
Rights guaranteed by the U.S. Constitution and the state constitutions would be
protected. But unless or until harm or damage (a crime) is committed, there is no
cause for interference in the private affairs or actions of a Citizen.

One of the most famous and perhaps the most quoted
definitions of due process of law, is that of Daniel Webster in his Dartmouth
College Case (4 Wheat 518), in which he declared that by due process is meant: "a
law which hears before it condemns, which proceeds upon inquiry, and renders
judgment only after trial."See also State vs. Strasburg, 110 P. 1020; Dennis vs.
Moses, 52 P. 333 Somewhat similar is the statement that is a rule as old as the law
that: "no one shall be personally bound (restricted) until he has had his day in
court, "by which is meant, until he has been duly cited to appear and has been
afforded an opportunity to be heard. Judgment without such citation and
opportunity lacks all the attributes of a judicial determination; it is judicial
usurpation and it is oppressive and can never be upheld where it is fairly

administered. (12 Am.Jur. [1st] Const. Law, Sect. 573, Pg. 269) Note: This sounds

 

CLAIM PAGE 16
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 28 of 59

like the process used to deprive one of the "privilege" of operating a motor vehicle
“for hire.” It should be kept in mind, however, that we are discussing the arbitrary
deprivation of the Right to use the road that all citizens have "in common." The
futility of the state's position can be most easily observed in the 1959 Washington
Attorney General's opinion on a similar issue:

"The distinction between the Right of the Citizen to use the public highways
for private, rather than commercial purposes is recognized ..."and ... "Under its
power to regulate private uses of our highways, our legislature has required that
motor vehicle operators be licensed (1.C. 49-307). Undoubtedly, the primary
purpose of this requirement is to insure, as far as possible, that all motor vehicle
operators will be competent and qualified, thereby reducing the potential hazard or
risk of harm, to which other users of the highways might otherwise be subject. But
once having complied with this regulatory provision, by obtaining the required
license, a motorist enjoys the privilege of travelling freely upon the
highways ..."Washington A.G.O. 59-60 No. 88, Pg. 11 This alarming opinion
appears to be saying that every person using an automobile as a matter of Right,
must give up the Right and convert the Right into a privilege. This is accomplished
under the guise of regulation. This statement is indicative of the insensitivity, even
the ignorance, of the government to the limits placed upon governments by and
through the several constitutions. This legal theory may have been able to stand in
1959; however, as of 1966, in the United States Supreme Court decision in
Miranda, even this weak defense of the state's actions must fall.

"Where rights secured by the Constitution are involved, there can be no rule
making or legislation which would abrogate them."Miranda vs. Arizona, 384 US
436, 491 Thus the legislature does not have the power to abrogate the Citizen's
Right to travel upon the public roads, by passing legislation forcing the citizen to
waive his Right and convert that Right into a privilege. Furthermore, we have
previously established that this "privilege" has been defined as applying only to
those who are "conducting business in the streets" or “operating for-hire vehicles."
The legislature has attempted (by legislative fiat) to deprive the Citizen of his
Right to use the roads in the ordinary course of life and business, without affording
the Citizen the safeguard of due process of law. This has been accomplished under
supposed powers of regulation.

REGULATION

"In addition to the requirement that regulations governing the use of the
highways must not be volatile of constitutional guarantees, the prime essentials of
such regulation are reasonableness, impartiality, and definiteness or certainty."25
Am.Jur. (1st) Highways, Sect. 260 and ...

“Moreover, a distinction must be observed between the regulation of
an activity which may be engaged in as a matter of right and one carried on by
government sufferance of permission."Davis vs. Massachusetts, 167 US 43;
Pachard vs. Banton, supra. One can say for certain that these regulations are
impartial since they are being applied to all, even though they are clearly beyond
the limits of the legislative powers. However, we must consider whether such
regulations are reasonable and non-violative of constitutional guarantees. First, let
us consider the reasonableness of this statute requiring all persons to be licensed
(presuming that we are applying this statute to all persons using the public roads).
In determining the reasonableness of the statute we need only ask two questions:

 

1. Does the statute accomplish its stated goal?

CLAIM PAGE 17
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 29 of 59

The answer is No!

The attempted explanation for this regulation "fo insure the
safety of the public by insuring, as much as possible, that all are competent
and qualified." And insured

However, one can keep his license without retesting, from the
time he/she is first licensed until the day he/she dies, without regard to the
competency of the person, by merely renewing said license before it expires.
It is therefore possible to completely skirt the goal of this attempted
regulation, thus proving that this regulation does not accomplish its goal.
Furthermore, by testing and licensing, the state gives the appearance of
underwriting the competence of the licensees, and could therefore be held
liable for failures, accidents, etc. caused by licensees.

2. Is the statute reasonable?

The answer is No unless applied only to those engaged in

commerce!

This statute cannot be determined to be reasonable if applied to travelors
since it requires to the Citizen to give up his or her natural Right to travel
unrestricted in order to accept the privilege of being licensed and insured. The
purported goal of this statute could be met by much less oppressive regulations,
i.e., competency tests and certificates of competency before using an automobile
upon the public roads. (This is exactly the situation in the aviation sector.) But isn't
this what we have now?

The answer is No! The real purpose of this license and insurance is much
more insidious. When one signs the license, he/she gives up his/her Constitutional
Right to travel in order to accept and exercise a privilege. After signing the license,
a quasi-contract, the Citizen has to give the state his/her consent to be prosecuted
for constructive crimes and quasi-criminal actions where there is no harm done and
no damaged property. These prosecutions take place without affording the Citizen
of their Constitutional Rights and guarantees such a the Right to a trial by jury of
twelve persons and the Right to counsel, as well as the normal safeguards such as
proof of intent and a corpus dilecti and a grand jury indictment. These
unconstitutional prosecutions take place because the Citizen is exercising a
privilege and has given his/her "implied consent" to legislative enactments
designed to control interstate commerce, a regulatable enterprise under the police
power of the state. We must now conclude that the Citizen is forced to give up
Constitutional guarantees of "Right" in order to exercise his state "privilege" to
travel upon the public highways in the ordinary course of life and business.

SURRENDER OF RIGHTS

A Citizen cannot be forced to give up his/her Rights in the name of
regulation. "... the only limitations found restricting the right of the state to

condition the use of the public highways as a means of vehicular transportation for
compensation.

 

(1) That the state must not exact of those it permits to use the highways for
hauling for gain that they surrender any of their inherent U.S. Constitutional

CLAIM PAGE 18
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 30 of 59

Rights as a condition precedent to obtaining permission for such use "Riley
vs. Laeson, 142 So. 619; Stephenson vs. Binford, supra.

(2) If one cannot be placed in a position of being forced to surrender Rights in
order to exercise a privilege, how much more must this maxim of law, then,
apply when one is simply exercising (putting into use) a Right to be that statute
which would deprive a citizen of the rights, person or property, without regular
trial, according to course and usage common law, law of the land.

(3) In Hoke vs. Henderson, 15 NC 15 and ... "We find it intolerable that ones

Constitutional Right should have to be surrendered in order to assert
another."Simons vs. United States, 390 US 389 Since the state requires that
one give up Rights in order to exercise the privilege of driving, the regulation
cannot stand under the police power, due process, or regulation, but must be

exposed as a statute which is oppressive and one which has been misapplied to
deprive the Citizen of Rights guaranteed by the United States Constitution and
the state constitutions. After all a citation/traffic ticket is really a tax.

Yet here again the defendant’s have failed to observe their duty’s under their
oath’s taken in article 6 clause 3. In the interest of fairness let us examine what the
American Jurisprudence says about such actions being taken for a second time.

16Am Jur 2d., Const. Law Sec. 260:
“Although it is manifested that an unconstitutional provision in the statute is not
cured because included in the same act with valid provisions and that there is no
degrees of constitutionality.” Owen v. Independence 100 Vol. Supreme Court
Reports. 1398: (1982) Main v. Thiboutot 100 Vol. Supreme Court Reports.
2502:(1982) “The right of action created by statute relating to deprivation under
color of law, of a right secured by the constitution and the laws of the United States
and comes claims which are based solely on statutory violations of Federal Law
and applied to the claim that claimants had been deprived of their rights, in some
capacity, to which they were entitled.”

“Officers of the court have no immunity when violating constitutional

 

right, from liability”

(When any public servant violates your rights they do so at their own peril.)
Despite the defendants being informed of the unconstitutional nature of

the State and Federal Constitutions and Statutes, defendant’s decided to move

forward in the chosen action, which shows clear intent, with malice and complete

CLAIM PAGE 19
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 31 of 59

forethought of the defendant’s actions in the case in question. (See exhibit Verified
Affidavit) However so as to be entirely fair let examine the American
Jurisprudence for a third and final time to see the decisive action that should
prevail. American Jurisprudence 2nd 1964 vol. 16 § 411 - Bills of Attainder
Legislative acts, no matter what their form, that apply either to named individuals
or to easily ascertainable members of a group in such a way as to inflict
punishment on them without judicial trial are bills of attainder prohibited by the
Constitution. The singling out of an individual for legislatively prescribed
punishment constitutes a bill of attainder prohibited by Article 1, § 9, clause 3, of
the Federal Constitution. Pg. 751 — 752- sec.177

Generally, the general rule is that an unconstitutional statute, though having the
form and name of law, is in reality no law, but is wholly void, and ineffective for
any purpose; since unconstitutionality dates from the time of its enactment, and not
merely from the date of the decision so branding it, an unconstitutional law, in
legal contemplation, is as inoperative as if it had never been passed.

So in our examination of the American Jurisprudence, there is no
doubt left of the validity or the varsity of the claims which have been made. The
malice and for thought are legitimate as the officials in question was informed of
the unconstitutional nature of the statutes in question. (See exhibit Verified
Affidavit)

CLAIM (3)

Plaintiff Cordell Harris attempted to have legal aid serve him under the
following but was refused his right to any form of consul for the preceding, as
legal aid refused to protect plaintiff’s rights and submit evidence that was a direct
and lawful defense, plaintiff had to relieve them of their duty for failure to honor
plaintiff's rights as one of the people through plaintiff's Indigenous Aborigine Heir
status. Do to the fact Defendants John Joseph Flynn; Emilia Irene Rodriguez and
Kevin J. Keane are all paid through the same entity that is prosecuting plaintiff in

said proceeding. There by denying due process of law. Under Amendement V and
Amendement XIV Section 1

 

CLAIM PAGE 20
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 32 of 59

Federal Rights Civil Proc. Rule 17, 28 U.S.C. A “Next Friend “a next friend is
a person who represents someone who is unable to tend to his or her own interest.

NAACP V. Button (371 U.S. 415) United Mineworker of America V. Gibbs
(383 U.S. 715) and Johnson V Avery 89 S. Ct. 747 (1969) Members of groups who
are competent non lawyer can assist other members of the group achieve the goal
of the group in court without being charged with” Unauthorized practice of law.

“The practice of law cannot be license by any state/state. Schware V. Board of
Examiners. United States Reports 353 U.S. pgs. 238, 239, in Sims V. Aherns, 271
S.W. 720 (1925) “The practice of law is an occupation of common rights.”

As to the question of whether this case law applies as well as federal law
applies see Howlett V. Rose, 496 U.S. 356 (1990) Federal Law and Supreme Court
cases apply to State court cases.

Plaintiff also notes (Howlett V. Rose, 496 U.S. 356 (1990) is its self a (NEXT
FRIEND) filing. If the courts also claimed improper format of plaintiff’ s
paperwork in order to ignore pleadings which format is irrelevant in nature.
Picking V. Pennsylvania R. Co.151 Fed. 24. Pucket V. Cox 456 2™ 233. Pro Se
pleadings are to be considered in regards to technicality; pro se litigant’s pleadings
are not to be held to the same high standards of perfection as an attorney.

Plaintiffs was never given chance to amend the format issue the court claimed
existed and the court was required under case law to do so. Platsky V. C.LA. 953
F. 2d. 25 additionally. Pro se litigants are to be given reasonable opportunity to
remedy the defects in their pleadings. Reynolds V. Shillinger 907 F. 124,126 (10%
cir. 1990) See also Jaxon V. Circle K Corp. 773.F.2d.1138,1140 ( 10" cir. 1985)

CLAIM (4)

The state of New York NYS V&TL violates the federal organic constitution 4%
amendment, 6" amendment also violates the 14'" and the 5" amendment under the
due process clause and the 14" again in the equal protection under the law clause,
as it assumes everyone is a Commercial Motorist which now brings a bigger issue
of denied and stolen wages against the STATE OF NEW YORK, NYS Department
of Motor Vehicles etc.

Amendement XIV Section 1 nor shall any State deprive any person of life,
liberty, or property, without due process of law; nor deny to any person within its
Jurisdiction the equal protection of the laws.

Amendement V In all criminal prosecutions, the accused shall enjoy the right
to a speedy and public trial, by an impartial jury of the State and district wherein

 

the crime shall have been committed, which district shall have been previously
ascertained by law, and to be informed of the nature and cause of the accusation; to
be confronted with the witnesses against him; to have compulsory process for
obtaining witnesses in his favor, and to have the Assistance of Counsel for his
defense

It violates the 5" and 14 amendments due process clause by

allowing the false claims and prosecutor(s) to create a crime that an individual

CLAIM PAGE 21

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 33 of 59

might criminate themselves and consent to a foreign jurisdiction over the subject
matter without ever holding a hearing to determine the individual’s guilt in the
matter. It also violates the equal protection under the law clause in the 14"
amendment as it allows a specific group of people, to now be jailed for a civil
action. This action alone makes the state law section 511 [Article 20] -
discriminatory in nature as a particular group, is being singled out for civil actions
and jailed. The Courts have already ruled contrary to the matter of jail time for
civil actions.

CIVIL DISPUTES CANNOT BE CAUSE FOR ARREST

Allen v City of Portland 73 F.3d 232 (9" cir. 1995) (Citing cases from
U.S. Supreme Court, Fifth, Seventh, Eighth, and Ninth Circuits) By definition
PROBABLE CAUSE can only exist in relation to criminal conduct; CIVIL
disputes cannot give rise for arrest. (See exhibit Memorandum on Jurisdiction)

CLAIM (5)
Title 18 U.S. Code § 1581 — Peonage

Plaintiff believes driver’s licenses are being misapplied,
misrepresented and falls well within the guidelines of being a form of Peonage.
One only need look at the definition provided in the law to see the extreme
similarities) Whoever holds or returns any person to a condition of peonage, or
arrests any person with the intent of placing him in or returning him to a condition
of peonage, shall be fined under this title or imprisoned not more than 20 years, or
both. If death results from the violation of this section, or if the violation includes
kidnapping or an attempt to kidnap, aggravated sexual abuse or the attempt to
commit aggravated sexual abuse, or an attempt to kill, the defendant shall be fined
under this title or imprisoned for any term of years or life, or both. (b) Whoever

obstructs, or attempts to obstruct, or in any way interferes with or prevents the

CLAIM PAGE 22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 34 of 59

énforcement of this section, shall be liable to the penalties prescribed in subsection
(a).

Definition (Debt peonage, also known as debt servitude, is a method of
debt repayment in which an individual makes his payments to a creditor by
physical labor. This form of payment was more common in the past when
economies were driven by crops and physical labor. It does, however, continue in
many underdeveloped areas of the world) as plaintiff has had his private
information stored in the New York State Department of Motor Vehicles databases
and has not received compensation of wages for being classified, prosecuted,

injured by the state and its agents as a carrier for 32years.

 

Here plaintiffs are being Court Ordered to defend against the fictional state as
the plaintiff and its agents, employee(s) or go to jail if claimant fails it defense only
to give up a portion of earnings from the plaintiff’s labor so as to satisfy a claim of
debt to another. Plaintiffs clearly see this as a form of (Debt peonage).

CLAIM (6)

Now we will examine the City and City Police’s claim of their right to
confiscate plaintiff's body during traffic stops as a result of the aforementioned
license suspension, fraudulent warrant. The question here was could they impound
plaintiff's human body without due process of law? For the answer one must go
again go to American Jurisprudence, the law (title IX>Article 45: §1800, §1801
infraction)

(Except as provided in sections 511-1, 511-2 of this chapter, a person

 

who operates a motor vehicle upon a highway while the person's driving
privilege, license, or permit is suspended or revoked commits a Class A infraction.)
As added by P.L.32-2000, SEC.1 And NYSL, VTL Article 14§401: (Registration

of MOTOR Vehicles; fees; renewals.) 1. Registration by owners. A. No motor

CLAIM PAGE 23
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 35 of 59

vehicle shall be operated or driven upon the public highways of this state without

first being registered. And the US Constitution.
American Jurisprudence 2nd 1964 vol. 16 § 362 Nature of Right guaranteed the
right of property is a fundamental, natural, inherent, and inalienable ri ght..... In
fact, it does not owe its origin to the constitutions which protect it, for it existed
before them. It is sometimes characterized judicially as a sacred right, the
protection of which is one of the most important objects of government. Pg. 691
American Jurisprudence 2nd 1964 vol. 16§ 373 Rights of Contract
Liberty of contract involves, as one of its essential attributes, the right to terminate
contracts, .... Valid contracts are property and as such are protected from being
taken without just compensation, ....The United States Supreme Court has stated
that freedom to contract is the essence of freedom from undue restraint on the right
to contract. Other courts have stated that the liberty to make contracts includes the
corresponding right to refuse to accept a contract or to assume such liability as may,
be proposed. The right of liberty of contract is inherent and inalienable. It belongs
to every citizen by the law of the land; every man has the right freely to deal, or to
refuse to deal, with his fellow men. Pg. 706 — 707 |
Amendement XIV Section _] nor shall any State deprive any person
of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws. United States V. LEE 106
U.S. 196 IF OFFICERS OR AGENTS OF THE UNITED STATES TAKE

PROPERTY FOR THE USE OF THE United States AND NO COMPENSATION

 

IS PAID FOR THE PROPERTY THE OWNER MAY SUE AGENTS OR
OFFICERS TO RECOVER THEIR PROPERTY.

Well it is clear now the answer is NO as due process only takes place in the Court
Room. So it is clear to see at this point plaintiff's property was stolen and illegally
impounded then bonds created without due process. As well defendants have

violated plaintiff's right to equal protection under the law by the defendant’s

CLAIM PAGE 24
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

actions taken. Warnock V. Pecos County. Tex. 88 3d. 341(5t* Cir. 1996) Eleventh

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 36 of 59

Amendment does not protect State officials from claims for prospective relief

when it is alleged that state officials acted in violation of federal law

As hard as it is for those corporate police employees within law departments
to believe, there is no room for speculation in these court decisions. Americans do
indeed have un-a-lien-able rights to use the roadways unrestricted in any manner as
long as they are not damaging or violating property or rights of others. STATE
corporations -- in suggesting the people to obtain drivers licenses, and accepting
vehicle inspections and DUI/DWI roadblocks without question -- is restricting, and

therefore violates, the people's common-law right to travel.

Actual facts state that case law is overwhelming in determining that there shall be
no restriction of movement of freeborn people in exercise of our right to travel.

Let us look, once again, to the U.S. courts for a determination of this
very issue. In Hertado v. California, 110 US 516, the U.S Supreme Court states
very plainly:

"The state cannot diminish rights of the people."
And in Bennett v. Boggs, 1 Baldw 60, "Statutes that violate the plain and obvious
principles of common right and common reason are null and void." Would we not
say that these judicial decisions are straight to the point -- that there is no lawful
method for government to put restrictions or limitations on rights belonging to the
people? Other cases are even straighter forward: "The assertion of federal rights,
when plainly and reasonably made, is not to be defeated under the name of local
practice." Davis v. Wechsler, 263 US 22, at 24 "Where rights secured by the
Constitution are involved, there can be no rule making or legislation which would
abrogate them." Miranda v. Arizona, 384 US 436, 491.

"The claim and exercise of a constitutional right cannot be converted
into a crime.” Miller v. US, 230 F 486, at 489.

 

 

There can be no sanction or penalty imposed upon one because of

this exercise of constitutional rights." Sherer v. Cullen, 481 F 946 we could go on,
quoting court decision after court decision; however, the Constitution itself
answers our question - Can a government legally put restrictions on the rights of
the American people at anytime, for any reason? The answer is found in Article

Six of the U.S. Constitution:

CLAIM PAGE 25
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document1 Filed 08/23/19 Page 37 of 59

“This Constitution, and the Laws of the United States which shall be
made in Pursuance thereof:... shall be the supreme Law of the Land;
and the Judges in every State shall be bound thereby, any Thing in the Constitution
or laws of any State to the Contrary not one word withstanding.” In the same
Article, it says just who within our government that is bound by this Supreme Law:
"The Senators and Representatives before mentioned, and the Members of the
several State Legislatures, and all executive and judicial Officers, both of the
United States and of the several States, shall be bound by Oath or Affirmation, to
support this Constitution..." Here's an interesting question. Is ignorance of these
laws an excuse for such acts by officials? If we are to follow the letter of the law,
(as we are sworn to do), this places officials who involve themselves in such
unlawful acts in an unfavorable legal situation. For it is a felony and federal crime
to violate or deprive citizens of their constitutionally protected rights. Our system
of law dictates that there are only two ways to legally remove a right belonging to
the people. These are:

1. by lawfully amending the constitution, or
2. by a person knowingly waiving a particular right.

Due to the American Jurisprudence discovered in plaintiffs research another
question arose. Was plaintiff ever liable to even posses a Driver’s license or carry
insurance? So once again we must go to case law, the US Constitution and
American Jurisprudence along with the law (sections 511-1, 511-2): Class A
infraction). Please see the (Clarified Doctrine/Verified Affidavit brief) which
supports this in detail, and gives the astounding answer (NO plaintiffs were and
still are not required to have a license). So upon reading support brief, which
leaves no possible conclusion of the facts other then plaintiff was clearly in no
violation of law. One must ask why was plaintiff's body taken as surety for a
foreign debt/stolen and sold? Then plaintiff knew traffic stops are considered to be
a civil action. Plaintiff already demonstrated civil action cannot give rise to arrest,
yet plaintiff was kidnapped / falsely arrested under color of law through a false
warrant claim for a violation plaintiff never made.

The claim was operating a VTL 0511 01 A (AUO), VTL 0509 01 motor vehicle

without a license/driving while suspended so to determine whether or not plaintiff
broke the law Title V, Article 20 section 510: Class A infraction) we must first

examine what a motor vehicle is. For this we go to title 18 sec 31 definitions

CLAIM PAGE 26

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 38 of 59

Title 18 sec 31 Definitions

Motor Vehicle. — The term “motor vehicle” means every description
of carriage or other contrivance propelled or drawn by mechanical power and used
for commercial purposes on the highways in the transportation of passengers,
passengers and property, or property or cargo

The word (and) in law means- Required, so now we must
review (used for commercial purpose) to understand what constitutes a
motor vehicle.

Title 18 sec 31 Definitions

Used for commercial purposes.— The term “used for commercial
purposes” means the carriage of persons or property for any fare, fee, rate, charge
or other consideration, or directly or indirectly in connection with any business, or
other undertaking intended for profit.

So far plaintiffs couldn’t be operating a motor vehicle as
plaintiffs were not operating in a commercial aspect. Plaintiff was merely
traveling about for basic day to day tasks. Now let us go one step further to
check some other definitions in law so we make no mistakes.

Traffic - Bevier’s (1856)

Commerce, trade, sale or exchange of merchandise, bills,
money and the like. This is still in the commercial category hence plaintiff
still has done nothing wrong which constitutes a criminal action.

Driver - Black's 3°

One employed in conducting or operating a coach, carriage,
wagon, or other vehicle, with horses, mules, or other animals, or a bicycle,
tricycle, or motor car, though not a street railroad car .See Davis v.
Petrinovich, 112 Ala. 654, 21 So. 344, 36 LRA. 615: Isaacs v. Railroad
Co., 7 Am. Rep. 418, 47 N.Y. 122.

Plaintiffs are defiantly not a paid driver/carrier here to, it is still
commercial in nature.

Traveler - Blacks 3

One who passes from place to place, whether for pleasure,
instruction, business or health. Lockett v. State, 47 Ala. 45: 10 C.B.N.S.
429. The term is used to designate those who patronize inns; the distance

which they travel is not material. Walling v. Potter, 35 Con. 185.

CLAIM PAGE 27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 39 of 59

49 U.S. Code § 32901 - Definitions

(3) except as provided in section 32908 of this title, “automobile”
means a 4-wheeled vehicle that is propelled by fuel, or by alternative fuel,
manufactured primarily for use on public streets, roads, and highways and rated at
less than 10,000 pounds gross vehicle weight, except—

So in the review of the above for mentioned definitions and
review of the support brief it is clear to plaintiffs, that only traveler fits
plaintiffs usage of plaintiff's private automobile. The problem is plaintiffs
was falsely arrested and kidnapped/jailed. Then held against plaintiffs will
on a civil matter, as well plaintiff private property/finger prints, photo were
impounded/stolen under false claims. One only need look at American
Jurisprudence to see plaintiff has a right to travel. These actions violated
plaintiffs inalienable rights against unlawful detainment in 4° due process
5‘ &14" amendments, and the 5th &14" again for illegal confiscation of
plaintiffs property.

American Jurisprudence 2nd 1964 vol. 16 § 359 Elements

Personal liberty largely consists of the right of locomotion - to go where and
when one pleases - only so far restrained as the rights of others may make it
necessary for the welfare of all other citizens. Under this constitutional guaranty
one may, therefore, under normal conditions, travel at his inclination along the
public highways or in public places, and while conducting himself in an orderly
and decent manner, neither interfering with nor disturbing another’s rights, he will
be protected, not only in his person, but in his safe conduct. Pg. 686

The very meaning of sovereignty is that the decree of the sovereign
makes law American Banana Co. v United Fruit Co. 29 S. Ct. 511, 513 213 US.
347 53 L.Ed 826, 19 Ann. Cas. 1047.

Sovereign = A chief ruler with supreme power; a king or other ruler with
limited power, an action against a foreign sovereign is not maintainable

CLAIM PAGE 28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

to the king, by his prerogatives. Lansing v Smith 4 Wendell 9,20 (N.Y.) (1829)

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 40 of 59

44 L. Rep. N.S. 199.

The people of the state are entitled to all rights which formerly belong

The US Supreme Court rules in Urtetiqul v. D’Arcy 34 US 692;
“Where plaintiff, suing in the circuit court of the united states for the district
of Maryland, alleges that he is a citizen of Maryland, an affidavit signed by
him in a suit brought in a state court, reciting that he was not a citizen of the
united States, thereby procuring a removal of the case to the federal court, is
admissible on defendant’s behalf.” The U.S. Constitution Article 4, Section
2 guarantees “Privileges and Immunities” to Citizens of each state, K
Tashiro v. Jordan 256 P 545, was later affirmed by US Supreme Court in
278 US 123: “There is clear distinction between national and State
Citizenship, U.S. Citizenship does not entitle citizen of the privileges and
immunities of the Citizen of the State” Plaintiff affirms, claims, confirms
and declares plaintiff is a New Yorker, a New York Republic State Citizen
and is entitled to the rights guaranteed by Article 4, Section 2). And is
protected by the Organic U.S. Constitution 1777-1789 “The rights of
Citizens of the States, as such, are not under the consideration in the 14%
fourteenth amendment, they stand as they did before the adoption of the
fourteenth amendment and are fully guaranteed by other provisions.” United

States v 24 Federal Cases 829, 830 (1873).

 

 

It will be admitted on all hands that with the exceptions of the powers granted
through the constitution to the states and Federal Government that the people of the
several states are unconditionally sovereign within their respective states

 

Ohio L. Inns & T. Co. v Debolt 16 How. 416, 14 L.Ed. 997.

A sovereign is exempt from suit, not because of any formal conception or
obsolete theory, but on the logical and practical ground that there can be no legal
right as against the authority that makes the law on which the right depends.
Kawananakoa v Polyblank 205 U.S. 349, 353 27 S. Ct. 526, 527, 51 L. Ed. 834
(1907)

CLAIM PAGE 29
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 41 of 59

It is a general rule that the sovereign cannot be sued in his own court without
consent and hence no direct judgment can be rendered against him therein for cost;
except in the manner and on the condition he has proscribed.

40 La. Ann. 856,” Bouvier’s Law Dictionary Vol. 1(1897)

No action can be taken against the sovereign in non-constitutional courts of
either the United States or the state courts & any such action is considered the
crime of barratry. (Barratry is an offense at common law)

State v Batson 17 S.E. 2d 511, 512, 513
“Bouvier's Law Dictionary (1914),"Maxim,"p.2149, (No
legislative body or man can convey any authority or jurisdiction he does not
possess over common Rights vested by God in another. Because legislative
powers are limited, all powers derived from legislative acts are limited).
The Basic principle here is clear, if one doesn’t agree with the
body politic they cannot be held liable to the body politics suggestions as to
what they should do. Unless a jury of their peers decides it is such an
atrocious act they must do it, a jury of 12 peers. One’s peer is above all one
who thinks and understands who they are and understands what law is.
16Am Jur 2d., Const. Law Sec. 70:
“No public policy of a state can be allowed to override the positive guarantees of
the U.S. Constitution.”
Now here again to be fair let us examine some case law in the matter.
Seth Waxman, Solicitor General, U.S. Department of Justice (“The activity
licensed by state DMVs and in connection with which individuals must submit
personal information to the DMV - the operation of motor vehicles — is itself
integrally related to interstate commerce”). Seth Waxman, Solicitor General
U.S. Department of Justice BRIEF FOR THE PETITIONERS Reno v. Condon,
No. 98-1464, decided January 12, 2000 see also Williams vs fears, State vs Perry,
Thompson vs smith Supreme Court of the United States)

Now plaintiff have made clear the nature in which a license is
required as well as insurance along with other aspects, such as registration and
license plates for the automobile it isn’t required but, for a motor vehicle which is
used commercially it is. This shows the Buffalo City police’s as well as the State

of New York, Erie County district Attorney clear intent to deprive plaintiff of
liberty or property for exercising plaintiff’s right to travel.

CLAIM PAGE 30

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 42 of 59

Whether it was done by ignorance of the law or with the intent to cause
grief and/or harm defendants is liable for said actions. To prove the
defendants are liable once again we go to American Jurisprudence.
16Am Jur 2d., Const. Law Sec. 260:
“Although it is manifested that an unconstitutional provision in the statute is not
cured because included in the same act with valid provisions and that there is no
degrees of constitutionality. °Owen v. Independence 100 Vol. Supreme Court
Reports. 1398: (1982)
Main v. Thiboutot 100 Vol. Supreme Court Reports. 2502:(1982)
“The right of action created by statute relating to deprivation under color of law, of
a right secured by the constitution and the laws of the United States and comes
claims which are based solely on statutory violations of Federal Law and applied to
the claim that claimants had been deprived of their rights, in some capacity, to
which they were entitled.” “Officers of the court have no immunity when violating
constitutional right, from liability”
(When any public servant violates Plaintiff's rights they do so at their own peril.)
By this point plaintiff believe their claims are clear plaintiffs believe
that plaintiffs have demonstrated just cause with in this brief and the support brief
affidavit in fact. Furthermore plaintiff is correct in the action taken. Now plaintiffs
understand how one may say well you plead guilty. Now in respect of such a claim
does it matter if the courts change the definition of words then don’t tell those who

come before them it has a different meaning than commonly known. After much

thought plaintiffs decided to see what the law said about such actions.

 

Federal False claim acts (31 USC §§3729-3733) the false claims act (“FCA”)
provides, in pertinent part, as follows: §3729. False claims

(a) _ Liability for certain acts —2) In general.—Subject to paragraph (2) , any
person who—

(A) Knowingly presents, or causes to be presented, a false or fraudulent claim

for payment or approval;

CLAIM PAGE 31
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 43 of 59

(B) Knowingly makes uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim;

(C) Conspires to commit a violation or subparagraph (A), (B), (D), (E), (F), or
(G);

(D) Has possession, custody or control of property or money used, or to be used,
by the Government and knowingly delivers, or causes to be delivered, less than all
of that money or property;

(E) is authorized to make or deliver a document certifying receipt of property
used, or to be used, by the Government and, intending to defraud the Government,
makes or delivers the receipt without completely knowing that the information on
the receipt is true;

(F) knowingly buys, or receives as a pledge of an obligation or debt, public
property from an officer or employee of the Government, or a member of the
Armed Forces, who lawfully may not sell or pledge property; or

(G) knowingly makes, uses, or causes to be made or used, a false record or
statement material to an obligation to pay or transmit money or property to the
Government, or knowingly conceals or knowingly and improperly avoids or
decreases an obligation to pay or transmit money or property to the Government, is
liable to the United States Government for a civil penalty of not less than $5,000
and not more than $10,000, as adjusted by the Federal Civil Penalties Inflation
Adjustment Act of 1990 (28 U.S.C. 2461) note; Public Law 104-410, plus 3 times
the amount of damages which the Government sustains because of the act of that
person.

(2) Reduced damages.--If the court finds that—

(A) the person committing the violation of this subsection furnished officials
of the United States responsible for investigating false claims violations with all
information known to such person about the violation within 30 days after the date
on which the defendant first obtained the information; such person fully cooperated

with any Government investigation of such violation; and at the time such person

 

 

furnished the United States with the information about the violation, no criminal
prosecution, civil action, or administrative action had commenced under this title
with respect to such violation, and the person did not have actual knowledge of the
existence of an investigation into such violation, the court may assess not less than
2 times the amount of damages which the Government sustains because of the act

of that person.

CLAIM PAGE 32
10

1a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 44 of 59

(3) Costs of civil actions.--A person violating this subsection shall also be
liable to the United States Government for the costs of a civil action brought to
recover any such penalty or damages.

(b) Definitions.--For purposes of this section-- the terms “knowing” and
“knowingly” --

(A) mean that a person, with respect to information-- has actual knowledge
of the information; (ii) acts in deliberate ignorance of the truth or falsity of the
information; or acts in reckless disregard of the truth or falsity of the information:
and require no proof of specific intent to defraud;

(2) the term “claim”--

(A) means any request or demand, whether under a contract or otherwise, for

money or property and whether or not the United States has title to the

money or property, that-- is presented to an officer, employee, or agent of
the United States; or is made to a contractor, grantee, or other recipient, if
the money or property is to be spent or used on the Government's behalf or
to advance a Government program or interest, and if the United States

Government-

(I) provides or has provided any portion of the money or property requested
or demanded; or

(II) Will reimburse such contractor, grantee, or other recipient for any
portion of the money or property which is requested or demanded; and

(B) Does not include requests or demands for money or property that the
Government _ has paid to an individual as compensation for Federal employment
or as an income subsidy with no restrictions on that individual's use of the money
or property;

(3) the term “obligation” means an established duty, whether or not fixed,
arising from an express or implied contractual, grantor-grantee, or licensor-licensee
relationship, from a fee-based or similar relationship, from statute or re gulation, or

from the retention of any overpayment; and

 

(4) The term “material” means having a natural tendency to influence, or be
capable of influencing, the payment or receipt of money or property.

(c) Exemption from disclosure.--Any information furnished pursuant to
subsection (a) (2) shall be exempt from disclosure under section 552 of title 5.

(d) Exclusion.--This section does not apply to claims, records, or statements

made under the Internal Revenue Code of 1986.

CLAIM PAGE 33
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 45 of 59

While the False Claims Act imposes liability only when the claimant acts
“knowingly,” it does not require that the person submitting the claim have actual
knowledge that the claim is false. A person, who acts in reckless disregard or in
deliberate ignorance of the truth or falsity of the information, also can be found
liable under the Act. 31 U.S.C. 3729(b).

In sum, the False Claims Act imposes liability on any person who submits a
claim to the federal government, or submits a claim to entities administering
government funds that he or she knows (or should know) is false. An example may
be a physician who submits a bill to Medicare for medical services she knows she
has not provided. The False Claims Act also imposes liability on an individual who]
may knowingly submit a false record in order to obtain payment from the
government. An example of this may include a government contractor who
submits records that he knows (or should know) are false and that indicate
compliance with certain contractual or regulatory requirements. The third area of
liability includes those instances in which someone may obtain money from the
federal government to which he may not be entitled, and then uses false statements
or records in order to retain the money. An example of this so-called “reverse false
claim” may include a hospital which obtains interim payments from Medicare or
Medicaid throughout the year, and then knowingly files a false cost report at the
end of the year in order to avoid making a refund to the Medicare or Medicaid
program.

In addition to its substantive provisions, the FCA provides that private parties
may bring an action on behalf of the United States. 31 U.S.C. 3730 (b). These
private parties, known as “qui tam relators,” may share ina percentage of the
proceeds from an FCA action or settlement.

Section 3730(d)(1) of the FCA provides, with some exceptions, that a qui tam
relator, when the Government has intervened in the lawsuit, shall receive at least

15 percent but not more than 25 percent of the proceeds of the FCA action

 

depending upon the extent to which the relator substantially contributed to the
prosecution of the action. When the Government does not intervene, section
3730(d) (2) provides that the relator shall receive an amount that the court decides
is reasonable and shall be not less than 25 percent and not more than 30 percent.
(3) Administrative Remedies for False Claims (31 USC Chapter 38. §§ 3801 -
3812)

CLAIM PAGE 34
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 46 of 59

| This statute allows for administrative recoveries by federal agencies. If a person
submits a claim that the person knows is false or contains false information, or
omits material information, the agency receiving the claim may impose a penalty
of up to $5,000 for each claim. The agency may also recover twice the amount of
the claim. Unlike the False Claims Act, a violation of this law occurs when a false
claim is submitted rather than when it is paid. Also unlike the False Claims Act,
the determination of whether a claim is false, and the imposition of fines and
penalties is made by the administrative agency, not by prosecution in the federal
court system.

Il. NEW YORK STATE LAWS
New York State False Claim Laws fall under the jurisdiction of both New York’s
civil and administrative laws as well as its criminal laws. Some apply to recipient
false claims and some apply to provider false claims. The majority of these
statutes are specific to healthcare or Medicaid. Yet some of the “common law”
crimes apply to areas of interaction with the government and so are applicable to
health care fraud and will be listed in this section.
A. CIVIL AND ADMINISTRATIVE LAWS
1) New York False Claims Act (State Finance Law §§187-194)
The New York False Claims Act is similar to the Federal False Claims Act. It
imposes penalties and fines upon individuals and entities who knowingly file false
or fraudulent claims for payment from any state or local government, including
health care programs such as Medicaid. It also has a provision regarding reverse
false claims similar to the federal FCA such that a person or entity will be liable in
those instances in which the person obtains money from a state or local
government to which he may not be entitled, and then uses false statements or
records in order to retain the money.

The penalty for filing a false claim is six to twelve thousand dollars per claim
plus three times the amount of the damages which the state or local government
sustains because of the act of that person. In addition, a person who violates this
act is liable for costs, including attorneys’ fees, of a civil action brought to recover
any such penalty. The Act allows private individuals to file lawsuits in state court,
just as if they were state or local government parties, subject to various possible
limitations imposed by the NYS Attorney General or a local government. If the
suit eventually concludes with payments back to the government, the person who

started the case can recover twenty-five to thirty percent of the proceeds if the

CLAIM PAGE 35

 
10

ll

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 47 of 59

government did not participate in the suit, or fifteen to twenty-five percent if the
government did participate in the suit.

So it is clear here if the courts don’t tell a party what the true nature of the word
means in Court they have committed fraud as this statute comes from the Indiana

code dealing with fraud.

Plaintiffs also feel plaintiffs have thus far more than met the
guidelines to show these actions fall under the following laws Title 18, U.S.C.,

Section 242 Deprivation of Rights Under Color of Law Title 18, U.S.C., Section 241

Conspiracy Against Rights, Title 42, U.S.C., Section 14141 Pattern and Practice. Plaintiffs
further believe the true nature of these actions cannot be ignored. There is clear and
concise evidence to show malice and for thought just in the shier volume of arrest

alone. Plaintiffs also believe the courts should have acknowledged all the concerns
and case law cited. U.S. Supreme Court (Miller v. United States, 78 U.S.

11 Wall. 268 268) (1870). Where one inalienable rights are concerned there
can be no rule making and exercising ones inalienable rights cannot be turned
into a crime.)
Claim (7)
This claim is based solely on plaintiff's belief and working knowledge

of law that the following maxims do apply here in the instant case.

MAXIMS OF LAW

Argumentum simili valet in lege. An argument drawn
from a similar case, or analogy, avails in law. Co. Litt. 191.

 

Argumentum ab impossibili plurmum valet in lege. An
argument deduced from authority great avails in law. Co. Litt. 92.

Argumentum ab inconvenienti est validum in lege; quia
lex non permittit aliquod inconveniens. An argument drawn from
what is inconvenient is good in law, because the law will not
permit any inconvenience. Co. Litt. 258.

CLAIM PAGE 36
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 48 of 59

Catalla just possessa amitti non possunt. Chattels justly
possessed cannot be lost. Jenk. Cent. 28.

Clausula quae abrogationem excludit ab initio non valet.
A clause in a law which precludes its abrogation, is invalid from
the beginning. Bacon's Max. Reg. 19, p. 89.

Claim (8)

Here in plaintiffs final claim you will find the remaining
issues which have not yet been alluded to. First is the issue which
greatly concerns the plaintiff has what the defendants done rose
to the level to meet the requirements of the following statute. This
of course should not be decided with a light heart.

Title 18 sect 2381 — Capitol Felony Treason:
“In the presents of two or more witnesses of the same overt act, or ina open court
of law, if you fail to timely move to protect and defend the Constitution of the
United States and honor your oath of office, you are subject to the charge of capital
felony treason.”

Second since the B.A.R. members are in fact
considered foreign agents under (Title 8 USC 1481 stated once an
oath of office is taken citizenship is relinquished, thus you become a
foreign entity, agency, or state. That means every public office is a
foreign state, including all political subdivisions. (i.e. every single court
and that courts personnel is considered a separate foreign entity) and it’s
a violation for them to activate the powers of the court against an
American citizen under the 11" amendment how did this all happen.

Article XI

The Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or
prosecuted against one of the United States by Citizens of another State,
or by Citizens or Subjects of any Foreign State

Third issue left here is the sighting of (Chisholm v Georgia 2 Dall 419
where the Courts Ruled only common law may be applied to the people
per the United States Constitution) this to was ignored. Yet a more
intriguing question now lingered if only laws with Supreme Court
rulings stating there in line with the constitution could be applied; what
about the remaining laws there are over ten thousand statutes, codes, and
regulations. Can they be applied to plaintiffs we look to case law for the
answer.

(STATUTES are NOT LAWS)

CLAIM PAGE 37

 
a

10

|

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 49 of 59

|“A “Code’ or Statute’ is not a Law,” (Flournoy v. First Nat. Bank of Shreveport,

197 La. 1067, 3 So.2d 244, 248),

(In Re Self v Rhay Wn 2d 261), in point of fact in Law,)
A concurrent or ‘joint resolution ‘of legislature is not “Law,” (Koenig v. Flynn,
258 N.Y. 292, 179 N. E. 705, 707;

Ward v State, 176 Okl. 368, 56 P.2d 136, 137; State ex rel. Todd v. Yelle, 7
Wash.2d 443, 110 P.2d 162, 165).

All codes, rules, and regulations are for government authorities only, not
human/Creators in accord with God’s Laws. “All codes, rules, and regulations are
unconstitutional and lacking due process of Law..”

(Rodriques v. Ray Donavan, U.S. Department of Labor, 769 F.2d 1344,
1348 (1985)), ...lacking due process[of law], in that they are ‘void for ambiguity’
in their failure to specify the statutes’ applicability to ‘natural persons,” otherwise
depriving the same of fair notice, as their construction by definition of terms aptly
identifies the applicability of such statutes to “artificial or fictional corporate
entities or ‘persons’, creatures of statute, or those by contract employed as agents
or representatives, departmental subdivisions, offices, officers, and property of the
government, but not the ‘Natural Person’ or American citizen Immune from such
jurisdiction of legalism.

“The Common Law is the real law, the Supreme Law of the land. The codes, rules,
regulations, policy and statutes are “not the law.”

(Self v. Rhay, 61 Wn 2d 261), They are the law of government for internal
regulation, not the law of man, in his separate but equal station and natural state, a
sovereign foreign with respect to government generally.)

Ableman v Booth. No state law or court can contradict Federal Court
case rulings.

Plaintiffs wondered how the Courts could make such a ruling, so
plaintiffs dug deeper to discover this law. (Title 28 USC 3002 Section
ISA states that the United States is a Federal Corporation and not a
Government, including the Judiciary Procedural Section). As well as
(article 1 section 8 clause 14: To make Rules for the Government and
Regulation of the land and naval Forces ;)

 

Now things are making a little sense corporations rules don’t
apply to those who don’t work for it. Yet still Congress is supposed to
make law so now plaintiff decided to look at the very meaning of the
word statute which resulted in a crystal clear understanding please pay
close attention to the last five words in the definition that follows.

Stat-ute

[stach-oot, -oo t] Show IPA noun

CLAIM PAGE 38
—s

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 50 of 59

at

1.Law.

a. an enactment made by a legislature and expressed in a formal document.

b. the document in which such an enactment is expressed.

2. International Law. an instrument annexed or subsidiary to an international
agreement, as a treaty.

3. a permanent rule established by an organization, corporation, etc., to govern its
internal affairs.

Preamble to the US and NY Constitutions - We the people ... do
ordain and establish this Constitution..;..at the Revolution, the
sovereignty devolved on the peop; and they are truly the sovereigns
of the country, but they are sovereigns without subjectswith none to
govern but themselves...

Plaintiffs are content they now have shown the statute was not intended to
be applied to plaintiffs. It was merely by an egregious mistake these statutes were
applied to plaintiffs. Plaintiffs prefer to believe this is the case and it is not a more
nefarious issue at hand. But it is important to remember mistakes have
consequences. Plaintiffs now respectfully demand the court take judicial
cognizance of all court citations, facts of law, and constitutional quotes herein
plaintiffs brief and plaintiffs support brief. Consider all evidence provided
plaintiffs appreciate the courts time in this matter.

DEMAND RELIEF AND/OR REMEDY REQUESTED

Wherefore, plaintiff demands that this Honorable Court grants the following relief:
A. A declaratory order stating that defendants entered into a lawful and binding

agreement; and Defendants (in their personal and official capacity) are liable

for the debt and obligation evidenced on the attached default and dishonor

affidavit and invoice.

The award of Damages in an amount no less than $558,750,080.00 usd

. That plaintiff Race and True Nationality be corrected and placed and the

record, in all government records.

. Plaintiff record is cleared of all conviction and judgments against plaintiffs

as to restore plaintiff's good name. |

Misclassified and laws misappropriated as a DRIVER for Thirty-Two (32)

and never paid for my labor (32 yrs. x 365 days x 24 hrs. x -250.00 USD)

$70,080,000.00

F. The sum of two Million Dollars per Defendant plus an additional Two
Million for the multiple False arrest and false imprisonment actions totaling
Twenty million as well an unnamed sum to be decided by the jury should
there be no meeting of the minds for an agreement.

mo AD

 

. Any applicable damages the Court may deem needed.
. Such further relief as this Court may deem just and equitable
SEE ATTACHED EXHIBIT D

“ima

DEMAND FOR A JURY TRIAL

Plaintiff hereby requests a jury trial on all issues raised in this complaint.

CLAIM PAGE 39

 
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 51 of 59

GOVERNMENT HARM TO CITIZENS
Exhibit D

These Damages, in part, were determined
by GOVERNMENT itself for the violation(s) listed

DENIAL

DENIED PROPER WARRANT(S) 18 USC 3571 $250,000.00 (each violation)(no supporting affidavit, no
Miranda warning/ no damaged complaining party, etc.) TIMES X5

DENIED RIGHT OF REASONABLE DEFENSE ARGUMENTS $250,000.00 18 USC 3571;

DENIED RIGHT TO TRUTH IN EVIDENCE $250,000.00 18 USC 3571;

DENIED PROVISIONS IN THE CONSTITUTION $250,000.00 18 USC 3571;

DENIAL OF CLAIM OF SPECIAL APPEARANCE $250,000 18 USC 3571

DENIAL OF ACCESS TO ALL EVIDENCE $250,000 (each violation) 18 USC 3571(X6)

DENIAL OF PROVISION IN THE CONSTITUTION 18 USC 3571 $250,000.00 (each violation)
(US and/or State. Example: Demanding worthless unbacked printed paper (must be coined) FRN’s payment
of state debts. Clerk proceeding with a foreclosure where the filing fee was not paid in lawful money of
substance gold or silver specie coinage in violation of Article 1, Section 10, Clause 1 (a federal injunction))

SLAVERY

SLAVERY (Forced Compliance to contracts not held) $250,000.00 18 USC 3571 ;(Jan 2019- present day)
ATTEMPTED SLAVERY $250,000 (each violation) 18 USC 3571(x’s 10)

(Forced Compliance to [adhesion] Contracts not held) Example: Requiring a citizen to participate in the
Federal Reserve Banking System/Conversion of the Constitutional Right to Travel to a State Privilege i.e.
no auto tag, no compulsory insurance, no inspection sticker failure to fasten a seatbelt, failure to stop for
inspection, search without proper warrant, etc.

GENOCIDE AGAINST HUMANITY $1,000,000.00 18 USC 1091;

UNLAWFUL INCARCERATION $200,000.00;

MISPRISON OF FELONY $500.00 18 USC 4;

Attempted Genocide 18 USC 1091 $1,050,000.00 (each violation) (X’S 5)
(Destroying a family, their way to earn a living while taking their home under colour of law and
pretended law)

Misprision of Felony 18 USC 4 $500.00 (each violation) (X’S 3)
PEONAGE (debt slavery) (Felony) $200,000.00 18 USC 1581, 42 USC 1994; (X’S 3)

ARMED

ARMED ABUSE OF OFFICE $200,000.00; (X’S 3)

ARMED ABUSE OF AUTHORITY $200,000.00; (X’S 3)

ARMED USE OF EMERGENCY LIGHTING IN A NON-EMERGENCY $200,000.00; (X’S 1)
ARMED USE OF EMERGENCY SIREN IN A NON-EMERGENCY $200,000.00; (X’S 1)
ARMED THREAT OF VIOLENCE $200,000.00;

ARMED COERCION $200,000.00;

ARMED VIOLATION OF DUE PROCESS $200,000.00; (X’S 3)

ARMED DEPRIVATION OF RIGHTS UNDER COLOR OF LAW $200,000.00 18 USC 242; PER
DAY@240 DAYS. $48,000,000.00

ARMED TRESPASS $200,000.00; TIMES 3

ARMED GANG PRESSING $200,000.00; TIMES 3

ARMED LAND PIRACY/PLUNDER $200,000.00;

ARMED IMPERSONATING A PUBLIC OFFICIAL $200,000.00; TIMES 3

ARMED OPERATING STATUTES WITHOUT BOND $200,000.00; TIMES 3

ARMED DISTURBING THE PEACE $200,000.00; TIMES 3

ARMED KIDNAPPING $200,000.00 18 USC 1201;

ARMED MALFEASANCE/MALPRACTICE $200,000.00 22 CFR 13.3;

ARMED MISREPRESENTATION/PERSONAGE $200,000.00; TIMES 3

ARMED CONSPIRACY AGAINST RIGHTS OF PEOPLE $200,000.00 18 USC 241; 240
DAYS($48,000,000.00

ARMED CRIMINAL EXTORTION/ ECONOMIC OPPRESSION $200,000.00 18 USC 141, 872,25 CFR
11.417; TIMES 3

ARMED EXTORTION OF RIGHTS $200,000.00 Title 15; 240 DAYS($48,000,000.00)

ARMED THEFT BY FORCED REGISTRATION $200,000.00; ;

ARMED FRAUD $10,000.00 18 USC 1001; TIMES 3

ARMED VIOLATION OF LIEBER CODE AGAINST NON-COMBATANTS $200,000.00; TIMES 3
ARMED WRONGFUL ASSUMPTION OF STATUS/STANDING $200,000.00; TIMES 3

ARMED FALSIFICATION OF DOCUMENTS/RECORD $10,000.00 18 USC 1001, 26 USC 7701(a)(1); X’3
ARMED FICTITIOUS OBLIGATIONS $200,000.00 18 USC 514; TIMES 3

ARMED PERJURY $2,000.00 18 USC 1621;
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 52 of 59

t ARMED SUBORDINATION OF PERJURY $2,000.00 18 USC 1622
ARMED RACKETEERING (Criminal, Felony) $200,000.00 18 USC 1961-1968; TIMES 3
ARMED RACKEREERING (Civil) $200,000.00; TIMES 3

VIOLATION OF OATH

BREACH OF CONTRACT 18 USC 3571 $250,000 (each violation);

ARMED TREASON, WAR AGAINST AMERICANS $250,000.00 18 USC 3571; 240 DAYS (60,000,000.00)
VIOLATION OF OATH OF OFFICE $250,000.00, 28 USC 3002(15); TIMES 3

Treason (combined above acts) 18 USC 3571 $250,000.00 (each violation) TIMES 6
Falsifying jurisdiction (trying a common law matter under colourable maritime) trying a state matter under
false color of jurisdiction in the U.S. District Court outside of the 10-square mile provision at Article 1,
Section 8, Clause 17)

TAX
TAX EVASION §$ To be determined by Internal Revenue Service (IRS);
MISAPPROPRIATION OF TAXPAYER FUNDS $200,000.00 18 USC 641-664;

HARM

EMOTIONAL DISTRESS $200,000.00 32 CFR 536.77(a)(3)(vii);

MENTAL ANGUISH ABUSE $200,000.00 42 CFR 488.301;

NEGLECT/FAILURE TO PROTECT/ACT $200,000.00 18 USC 1621, 42 USC 1986;

VIOLATIONS OF THE UNIVERSAL DECLARATION OF HUMAN RIGHTS ARMED BREACH OF
TRUST $200,000.00;

Conspiracy (2 or more people) 18 USC 241 $10,000.00 (each violation)

Attempted Extortion 18 USC 872 $5,000.00 (each violation)

(Claiming a debt not owed under the U.S. or State Constitutions) Example: collecting a form of taxes,
i.e. Property/Automobile taxes not authorize by the U.S. Constitution.

(Holding a Certified Money Order and pretending it does not exist, a felony as per U.S. v. Tweel, 550
F.2d 297, 299, 300.

Grand Theft

(see no. of counts 18 USC 2112) 18 USC 3571 $5,000.00 (each violation)
Racketeering (Civil) 18 USC 1694 $25,000.00 (each violation)
Racketeering (Criminal) 18 USC 1963 $250,000.00 (each violation)
Concealment, removal, mutilation 18 USC 2071 (look up for $ amount)

Converting a Constitutional Right to a State granted Privilege $250,000.00 (each violation) 18 USC 3571
APPARTIDE (segregation or discrimination) $1,000,000.00;
DEFAMATION OF CHARACTER $200,000.00;

SLANDER $200,000.00;

LIBEL $200,000.00;

FRAUD

Fraud 18 USC 1001 $5,000.00 (each violation)
Falsification of Documents 18 USC 1001 $5,000.00 (each violation)
Perjury 18 USC 1621 $5,000.00 (each violation)
Subordinating of Perjury 18 USC 1621 $5,000.00 (each violation)
Mail Fraud and Mail Threats 18 USC 876 $5,000.00 (each violation)

DEFENSE EVIDENCE (RECORDS) $250,000.00 18 USC 3571;

MAIL
MAIL THREATS $5,000.00 18 USC 876;
MAIL FRAUD $10,000.00 18 USC 1341;

BOND
UNAUTHORIZED BOND PRODUCTION $200,000.00;

BAR ISSUES

ACTING AS AGENTS OF FOREIGN PRINCIPLES $200,000.00 18 USC 219;

EXPLOITATION OF A LEGAL JUSTICE MINORITY GROUP BY BAR CLOSED UNION COURTS-
CIVIL RIGHTS $1,000,000.00;

BAR VIOLATION OF ANTI-TRUST LAWS $200,000.00;

FICTICIOUS CONVEYANCE OF LANGUAGE $200,000.00 Chap. 2b 78FF;

MALICIOUS PROSECUTION $200,000.00;
» LAWSUIT VALUE: Damages Taken will be multiplied by 3 (three) per 18 USC 1964 (c);

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 53 of 59

Sustained Damages will be the total of the above and Below multiplied by 3 (three).

 

 

 

 

 

 

 

 

 

 

 

New York My substantial common law and natural rights and the Commercial
Vehicle Fourth, Fifth, Sixth, eleventh and Tenth Amendment Lien -1,000,000.00
Traffic Code violated
is being mis-
applied
human rights Classified as a DRIVER for Thirty-Two (32) and Administrati -
violation never paid for my labor (32 yrs. x 365 days x 24 hrs.x | ve 70,080.000.00
-250.00 USD) Process Plus
compounding
interest
Article 26 Never agreed to be in a trade or Business more than Administrati
7701 (h) 50% in my private automobile, never made any ve Process/
Motor statements under penalty of Perjury. No Evidence of Arbitration TBD
Vehicle Shipping Logs, Employment Application as a driver,
Leases (1) Inventories, Receipts, Bills, Orders. Certificate is
False.(C) (i)
COLOR OF Interference in Liberty, freedom, health: Administrati 250,000.00
LAW | 42 U.S.C.§1983-Civil Action for Deprivation of ve Process/
Rights, 18USC§ 1986, 18USC§241-Conspiracy against Arbitration
rights, 18USC§242
Treason | By levying war against their constitution or aiding its | Administrati 250,000.00
against the enemies (Article III, Section, 18 USC Section 2381) ve Process/
American Arbitration
People
Impeding | By attempting to prevent, obstruct, impede or Administrati 250,000.00
Due Exercise | interfere with same (18 USC Sec 1509) ve Process/
of Rights Arbitration
Insurrection By inciting, assisting or engaging in rebellion against Administrati 250,000.00
against the the Constitutional Government ve Process/
Constitution Arbitration
TOTAL AMOUNT OF CHARGES: 107 107 107
TOTAL AMOUNT OF DAMAGES: 298,758,500.00 | 298,758,500.00
IN GOLD .999 COINS AS PER Art 1 Sec 10 CONST | 896,275,500 896,275,500.00
X3

 

 

 

 

=

DEMAND RELIEF AND/OR REMEDY REQUESTED
Wherefore, plaintiff demands that this Honorable Court grants the following relief:
A. A declaratory order stating that defendants entered into a lawful and binding agreement; and
Defendants (in their personal and official capacity) are liable for the debt and obligation
evidenced on the attached default and dishonor affidavit and invoice.
B. The award of Damages in an amount no less than $298,758,500.00 usd
C. That plaintiff Race and True Nationality be corrected and placed and the record, in all
government records.
D. Plaintiff record is cleared of all conviction and judgments against plaintiffs as to restore
plaintiff's good name.

 

 

Misclassified and laws misappropriated as a DRIVER for Thirty-Two (32) and never paid for my
labor (32 yrs. x 365 days x 24 hrs. x -250.00 USD) $70,080,000.00

The sum of two Million Dollars per Defendant plus an additional Two Million for the multiple
False arrest and false imprisonment actions totaling Two hundred ninety-eight million, Seven
hundred fifty-eighty thousand, five hundred dollars or its equivalent as well an unnamed sum to
be decided by the jury should there be no meeting of the minds for an agreement.

Any applicable damages the Court may deem needed.

Such further relief as this Court may deem just and equitable
 

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 54 of 59

DEMAND FOR A JURY TRIAL

Plaintiff hereby requests a jury trial on all issues raised in this complaint.

| SOLOMELY SWEAR UNDER PENALTY OF PERJURY THAT ALL HEREIN IS
TRUE AND ACCURATE TO BEST OF MY KNOWLEDGE.

Dated this 22°” of August, 2019.

 

BY: Elina Amik

Elisha Amir, American Republic National

NOTARY ACKNOWLEDGEMENT

 

JURAT
STATE OF New York,
COUNTY OF Erie, ss:

This Affidavit was acknowledged before me on this onl te day of

MULNLS EE year HX UG by Elisha Amir, Ex Rel: Cordell D. Harris who, being
first duly sworn on oath according to law, deposes and says that he has read the foregoing
Affidavit subscribed by him, and that the matters stated herein are True & Correct to the best of
his information, knowledge and belief.

Notary’s seal

-

Nofary Public signature Date signed

Mot O72 A4b 327 91
Title (and Rank)

My commission expires Yeo (eves

wo esas bl

 

NOTICE AND CONCLUSION IN LAW

So. in closing it is clear petitioners /plaintiffs must have their funds, refunded if PLAINTIF FS
have paid under Title 28 U.S.C. 1914 — (District court; filing and miscellaneous fees; rules of
court) or not be charged at all, as the sovereign people are entitled to free access of the courts.
Plaintiffs believe this is proper, in any form, as the people's tax dollars fund these courts. If the
people are not, to have free access then the tax dollars should stop flowing. for this purpose.
Because it would mean the courts. are receiving enumeration twice. Once by taxes then paid,
again by the people paying for a use of the courts, when, their tax dollars had already paid.
Petitioners also respectfully demands the Federal Magistrate takes judicial notice of all herein
under RULE 201 (d) which is adjudicated facts. Petitioners also gives notice to the Federal
Magistrate, that the Magistrate is bound by US Supreme Court rulings please see the following.
Howlett V. Rose, 496 U.S. 356 (1990) Federal Law and Supreme Court cases apply to State

 

 

court cases. (Cooper v. Aaron, 358 U.S. 1) ( 1958)--States are bound by United States Supreme
Court Case decisions.

CLAIM PAGE 40
—

Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 55 of 59

* WARRANT FOR ARREST
In The Robert H. Jackson U.S. Courthouse District of New York.

Authorized Signature for Cordell
D. Harris Pro Se

Elisha Amir Zarif Royal Ali Propia
Persona

V.
Emilia Irene Rodriguez Case Number: CR 00551-19

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to Arrest Emilia Irene Rodriguez

Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n) Cordell Darnae Harris & Elisha
Amir Criminal Charges.

Indictment Information Complaint Order of court — Probation Supervised Violation Notice

Violation Release
Petition Violation
Petition

Charging him or her with (brief description of offense)
Tampering with a witness, victim, or an informant
Concealment, removal, or mutilation generally

Clerk of United States District Court

(b) Waiver of sovereign immunity by States (c) Remedies
Deprivation of Rights Under Color of Law

Deprivation of Right Under Color of Authority

Oath of office

PRINCIPALS

KIDNAPPING (weapons were involved)

Accessory after the fact

Misprision of felony

VIOLATION OF LIEBER CODE AGAINST NON-COMBATANTS
INTERFERENCE WITH STATE AND FEDERAL LAW
CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
INTERFERENCE, COERCION, OR INTIMIDATION

ARREST WARRANT PG. 1
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 56 of 59

*” INFERFERENCE, COERCION, OR INTIMIDATION
PROHIBITION AGAINST RETALIATION AND COERCION
Oaths of justices and judges
Filing false or misleading statements Sec. 5
Capitol Felony Treason
Taft- Hartley Act of 1947 (over throw of a Constitutional form of Government)
Smith Act of 1940 (over throw of a Constitutional form of Government)
Hobbs Act
ARMED ABUSE OF OFFICE
ARMED ABUSE OF AUTHORITY
ARMED USE OF EMERGENCY LIGHTING IN A NON-EMERGENCY;
ARMED USE OF EMERGENCY SIREN IN A NON-EMERGENCY
ARMED ASSAULT AND BATTERY;

ARMED THREAT OF VIOLENCE

ARMED COERCION

ARMED VIOLATION OF DUE PROCESS

ARMED DEPRIVATION OF RIGHTS UNDER COLOR OF LAIF

ARMED TRESPASS

ARMED GANG PRESSING

ARMED LAND PIRACY. PLUNDER

ARMED FORGERY

ARMED EMBEZZLEMENT

ARMED IMPERSONATING A PUBLIC OFFIC TAL

ARMED OPERATING STATUTES WITHOUT BOND

ARMED DISTURBING THE PEACE

ARMED KIDNAPPING

ARMED MALEEASANCE MALPRACTICE

ARMED MISREPRESENTATION: PERSONAGE

ARMED CONSPIRACY AGAINST RIGHTS OF PEOPLE [8 USC 2-41;
ARMED CRIMINAL EXTORTION: ECONOMIC OPPRESSION 18 USC 141,872. 25 CFR LLAT?:
ARMED EXTORTION OF RIGHTS Title #5:

ARMED THEFT BY FORCED REGISTRATION

ARMED FRAUD 18 USC 1001,

ARMED VIOLATION OF LIEBER CODE AGAINST NON-COMBATANTS,
ARMED WRONGFUL ASSUMPTION OF STATUS/STANDING

ARMED FALSIFICATION OF DOCUMENTS: RECORD 18 USC 1001, 26 USC 770 lad):
ARMED FICTITIOUS OBLIGATIONS [8 USC S14:

ARMED PERJURY 18 USC 1621:

ARMED SUBORDINATION OF PERAURY 18 USC 1622

ARMED RACKETEERING (Criminal, Fefonv) 18 USC 1961-1968;
ARMED RACKEREERING (Civil)

ARREST WARRANT PG. 2
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 57 of 59

-
a

VIOLATION OF OATH

BREACH OF CONTRACT 18 USC 3571

ARMED TREASON, WAR AGAINST AMERICANS 18 USC 3571:
VIOLATION OF OATH OF OFFICE, 28 USC 3002(15):

Treason (combined above acts)

18 USC 357]

Falsifying jurisdiction (trying a common law matter under colourable maritime) trying a state matter under false
colour of jurisdiction in the U.S. District Court outside of the 10-square mile provision at Article 1, Section 8.

Clause 17)

Preservation of certified copy; fees

We hereby charge the above criminals with all the offenses, which are felonies and high
crimes: in violation of Title United States Code, Section(s) listed Below, on this Warrant:

Code Section

Offense Description

 

 

count | 18 USC §1512 (3)... (c) (2)
count 2 18 USC § 2071

count 3 18 USC § 2076

count 4 15 § 1122 (b) (c)
count 5 18, U.S.C., § 242
count 6 5 USC § 3331

count 7 18U.S.CODE$§2

count 8 18U.S.CODE$ 1201
count9 18 U.S.C. $3

count 10 18 U.S.C. § 4

count 11 10 U.S.CODE$333
count 12 42 U.S.CODE$ 1985
count 13 42 U.S.CODES$3617
count 14 42 U.S.CODE$ 12203
count 15 28 USC § 453

count 16 IC 23-19-5-5

count 17 18 § 2381

count 18 29 U.S. § 401-531
count 19 18 U.S. § 2385

count 20 1C5-4-1-7

 

 

‘Tampering with a witness. victim. or an informant
Concealment. removal, or mutilation generally

Clerk of United States District Court

(b) Waiver of sovercign immunity by States (c) Remedies
Deprivation of Rights Under Color of Law

Oath of office

PRINCIPALS

KIDNAPPING (weapons were involved)

Accessory after the fact

Misprision of felony

INTERFERENCE WITH STATE AND FEDERAL
LAW

CONSPIRACY TO INTERFERE WITEL CIVIL RIGHTS
INTERFERENCE, COERCION, OR INTIMIDATION
PROHIBITION AGAINST RETALIATION AND
COERCION

Oaths of justices and judges

Filing false or misleading statements Sec. 5

Capitol Felony Treason

Taft- Hardey Act of 1947 (over throw of a Constitutional
form of Government)

Smith Act of 1940 (over throw of a Constitutional form
of Government)

Preservation of certified copy; fees

 

ARREST WARRANT PG. 3

 
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/19 Page 58 of 59

JURAT
New York State )
) ss
Erie County )

The above named Libellant, Affiant, Claimant, Elisha Amir
Royal El, Heir, Secretary and Executive Beneficiary heir of

CORDELL D. HARRIS appeared before me, a Notary,
subscribed, sworn to the truth of this contractual WARRANT FOR

ARREST under oath this p57 day of
Avgus , 2019.

Diep nd how _D. Hua

Notary 0744 6327914
SEAL

 

My Commission Expires 7/2v/292 3 IN WITNESS WHEREOF, |

hereunto set my hand on this _~5-%A__ day of August, 2019 and that the
Libellant/Claimant/Plaintiff hereby affirms all of the statements made

above are true, correct, complete, and are not misleading.
Case 1:19-cv-01120-LJV Document 1 Filed 08/23/1

ge 59 C 59
CIVIL COVER SHEET 19 CV1120,

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the nited States in September 1974, is required for the use of th the e Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS K/'Sha AMIR DEFENDANTS Lin Trene. Rod h'9 ucZ.
AothoriZed SiSaatupe foe Cordeu Halns Prose
(b) County of Residence of First Listed Plaintiff & Ai rR é - County of Residence of First Listed Defendant Ey ‘ E
IN U.S. PLAINTIFF CASES ONLY)

(EXCEPT IN U.S. PLAINTIFF CASES)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 08/18)

 

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION ¢Piace an “X" in One Box Onty) II. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x™ in One Box for Plainn{f’
(For Diversity Cases Only) and One Box for Defendants)
O 1 U.S. Government 33° Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Nota Party) Citizen of This State 4 1 © 1  Incomorited or Principal Place ao4 04
of Business In This State
O2 U.S. Government 4 Diversity Citizen of Another State 0 2 © 2 _Incomorated and Principal Place os os
Defendant (indicate Citizenship of Parties in tem tl) of Business In Another State
Citizen or Subject of a or 3. OF 3 Foreign Nation go6 O06
Foreign Country
IV. NATURE OF SUIT (Pisce an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
(“CONTRACT TORTS FORFEINURE/PENALTY | -——aNERUPTCY | OnHER STATUTES —]

 

B 110 Insurance

D6 120 Marine

OB 130 Miller Act

0 140 Negotiable Instrument

0 150 Recovery of Overpayment
& Enforcement of Judgment

0 15) Medicare Act

6 152 Recovery of Defaulted
Student Loans
(Excludes Veterans}

O 153 Recovery of Overpayment
of Veteran’s Benefils

PERSONAL INJURY
0 310 Airplane
O 315 Airplane Product
Liability
O 320 Assault, Libel &
Slander

© 330 Federal Employers"
Liability

© 340 Marine

6 345 Marine Product
Liability

© 350 Motor Vehicle

PERSONAL INJURY

C1 365 Personal Injury -
Product Liability

0 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

11 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY
21 370 Other Freud

CO 625 Drug Related Seizure
of Property 21 USC 881
G6 690 Other

0) 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

 

B 820 Copyrights

© 830 Patent

O 835 Patent - Abbreviated
New Drug Application

0 840 Trademark

 

0 710 Fair Labor Standards

O 861 HIA (13951)

© 375 False Claims Act
O 376 Qui Tam (31 USC
3729(a))

G 400 State Reapportionment

6 410 Antitrust

© 430 Banks and Banking

3 450 Commerce

& 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

3 480 Consumer Credit

© 485 Telephone Consumer

0 160 Stockholders’ Suits 0 355 Motor Vehicle 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability OG 380 Other Personal 3 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |O 490 CableSat TV
G1 195 Contract Product Liability [0 360 Other Personal Property Damage Relations O 3864 SSID Title XVI GO 850 Securities‘Commodities’
© 196 Franchise Injury O 385 Property Damage 3 740 Railway Labor Act © 865 RS1(405(g)) Exchange
6 362 Personal Injury - Product Liability O 751 Family and Medical G 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 10 790 Other Labor Litigation FEDERAL TAX SUTTS CG 893 Environmental Matters
O 210 Land Condemnation 7440 Other Civil Rights Habeas Corpus: 6 791 Employee Retirement © 870 Taxes (U.S. Plaintiff G 895 Freedom of Information
0 220 Foreclosure G 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment GC 442 Employment 4 510 Motions to Vacate © 871 IRS—Third Party © 896 Arbitration
O 240 Tors to Land G 443 Housing/ Sentence 26 USC 7609 © 899 Administrative Procedure
0 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
6 290 All Other Real Property O 445 Amer. w/Disabilitics -] 0 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application 0 950 Constitutionality of
0 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other D 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V.. ORIGIN (Place an “X" in One Box Onty}

 

 

1 Orginal Removed from O 3° Remanded from 0 4 Reinstatedor 1 5 Transferred from © 6 Multidistrict 8 Muhtidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
{specify} Transfer Direct File
Cite the U.S. Civil Statute under which you ty filing (Do sor cite jurisdictional statutes untess diversity):
VI. CAUSE OF ACTION USC 1953, 1998, JP #6
. Brief description of cause: ;
2

 

 

yiol vb nuls Nid Cole a ) ide
CHECK IF THIS IS A CLASS ACTION DEMAND $

VII. REQUESTED IN CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Des (No
VIII. RELATED CASE(S)
IF ANY Geemsnetn’ wince = evin J. ewne pockeTNuMBER — OOS S]/
DATE SIGNATURE OF ATTORNEY OF RECORD
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
